 



Exhibit 10.20
WPT Enterprises, Inc. Portions herein identified by ** have been omitted
pursuant to a request for confidential treatment and have been filed separately
with the Commission pursuant to Rule 24b-2 of the Exchange Act, as amended.
ACQUISITION MASTER AGREEMENT
     MASTER AGREEMENT (“Agreement”) made as of January 25, 2006, by and between
DISCOVERY COMMUNICATIONS, INC.(“Company”), a Delaware corporation, with offices
at One Discovery Place, Silver Spring, Maryland 20910, on the one hand, and WPT
ENTERPRISES, INC. (“Grantor”), with offices at 1041 North Formosa Avenue,
Formosa Building, Suite 99, West Hollywood, CA 90046, on the other hand.
     Company wishes to license from Grantor, and Grantor wishes to license to
Company, certain rights in program(s) in accordance with the terms set forth
herein and in the Standard Terms and Conditions set forth in Exhibit A and the
attachment(s) (“Attachment(s)”) to be attached hereto. Defined terms used in
this Agreement are set forth in Exhibit B.
     Now therefore, in consideration of the foregoing and of the mutual promises
and covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

I.   Program:

          The Program(s) licensed are set forth in the applicable Attachment.

II.   License Fee:

          Company shall pay the License Fee set forth in the applicable
Attachment in accordance with the payment terms set forth therein.

III.   Grant of Rights:

          Company shall have the exclusive right, license and privilege to
exhibit, market, distribute, transmit, perform and otherwise exploit each
Program an unlimited number of times on any DCI Service in the media (“Media”)
and territory (“Territory”) and for the License Period (“Exhibition Period”) set
forth in the applicable Attachment.
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430

 



--------------------------------------------------------------------------------



 



IV.   Erasure

     Upon expiration or termination of this Agreement, Company shall erase or
destroy all copies of the Materials in its possession.

V.   Standard Terms and Conditions

     The parties agree that the Standard Terms and Conditions attached hereto as
Exhibit A, the definitions attached hereto as Exhibit B and all Attachments
shall be deemed a part of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
latest date set forth below.



WPT ENTERPRISES, INC.

By:   /s/ Adam Pliska
 

Printed Name:   Adam Pliska
 

Title:   General Counsel
 

Date:   1/26/06
 

DISCOVERY COMMUNICATIONS, INC.

By:   /s/ Patrick Younge
 

Printed Name:   Patrick Younge
 

Title:   EVP/GM Travel Channel
 

Date:    

 



January 25,2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430

2



--------------------------------------------------------------------------------



 



PART OF AGREEMENT BETWEEN DISCOVERY COMMUNICATIONS, INC. AND
WPT ENTERPRISES, INC.
DATED AS OF JANUARY 25, 2006
EXHIBIT A
STANDARD TERMS AND CONDITIONS
     The following terms and conditions shall apply to the Agreement to which
this Exhibit is attached:

1.   INTENTIONALLY OMITTED

2.   Exclusivity

     Except as permitted by Company hereunder, no Program, nor any elements or
versions thereof, shall be exhibited within the Territory during the License
Period by means of Television.

3.   Materials

     3.1 Grantor shall, at Grantor’s expense, deliver to DCI, all of the program
materials (“Materials”) set forth in Exhibit B to the Attachment for each
Program at the address set forth in the applicable Attachment, or such other
address as Company may designate, no later than the Delivery Date specified in
such Attachment.
     3.2 Company shall examine the Materials within sixty (60) days after
receipt to determine if the Materials comply with all applicable Company
standards. If the Materials do not comply with such standards in any respect,
Company shall have the right to correct such defects at Grantor’s reasonable
cost, or to require Grantor to replace promptly the unacceptable Materials.
Company agrees that if, Company determines, in its sole discretion, that time
permits, it shall contact Grantor and require Grantor to replace promptly the
unacceptable materials prior to undertaking to correct such defects itself. If
Company corrects the problem, Company may either (i) offset the costs incurred
by Company against the License Fee payable to Grantor, or (ii) bill Grantor for
such costs and Grantor shall promptly reimburse Company for any such costs upon
receipt of DCl’s invoice. Company may make such copies of the Materials as it
shall require to exercise its rights hereunder.
     3.3 Delivery of all of the Materials by the Delivery Date for each Program
is of the essence of this Agreement. In the event of any failure of timely
delivery by Grantor, in addition to any other rights which it may have, Company
shall have the right to immediately terminate this Agreement as it relates to
the applicable Program, or if DCI, in its discretion, elects to accept such
Program, Company may reschedule the start of the License Period, in DCl’s sole
discretion. The Materials delivered to Company hereunder shall be duplicate
copies, and Company expressly disclaims liability for any damage or loss to any
original master delivered by Grantor to DCI.

4.   Consideration

     4.1 Company shall have no obligation to Grantor to exercise any or all of
its rights hereunder, and for each Program, Company shall have fully discharged
its duties hereunder by paying Grantor the applicable License Fee specified in
the Agreement.
     4.2 In making payment of the License Fee provided in the applicable
Attachment, Company shall withhold all taxes that may be required to be
withheld. If Company fails to withhold any taxes, Company may (a) require
Grantor to reimburse Company in the amounts that should have been withheld; or
(b) deduct the amounts that should have been withheld from future payments (if
any).

5.   Incidental Rights

     5.1 DCI, its subsidiaries, affiliates, representatives and agents shall
have the right:
          (a) To advertise, promote, and publicize the Program, Company and/or
DCl’s affiliated programming services worldwide in all media including theme
parks (“Publicity”). Publicity may incorporate any elements from the Program and
elements created by or for DCI. In connection therewith, Grantor will deliver to
Company a reasonable quantity of publicity materials, including but not limited
to pressbooks, artwork, slides and stills. DCl’s right to use the publicity
materials hereunder include, without limitation, use in connection with industry
awards events which feature the Program during or after the License Period. No
use hereunder shall constitute an endorsement of any other product or service.
January 25,2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit A -Page 1

 



--------------------------------------------------------------------------------



 



          (b) To edit, modify or alter the Program in any manner, including but
not limited to the right to dub, subtitle and/or voiceover in any language and
other customizations, and to include the Program as part of an anthology or
series of programs under the Program’s title or another title provided that any
Program included as part of an anthology or series must be shown in its
entirety. Company shall own all elements it creates (“Company Program
Elements”).
     5.2 Unless otherwise specified in the applicable Attachment, Company shall
have the right to edit, remove and/or reposition the Program credits, provided
Company will exhibit the customary credits (e.g., writer, producer, director,
talent). Company shall have the right to include credits for Company production
personnel in connection with the Program. The total running length of program
credits, including Company credits, shall not exceed thirty (30) seconds. Casual
or inadvertent failure by Company to accord any credit shall not be deemed a
material breach. Upon written notice Company shall take reasonable steps to
prospectively cure any credit defect.

6.   Warranties

     Grantor hereby represents and warrants as follows:
     6.1 Grantor has the right to enter into this Agreement and perform all
obligations hereunder.
     6.2 To the extent applicable and unless otherwise set forth in the
applicable Attachment, each Program licensed hereunder shall be documentary in
nature and shall not contain any endorsement of any product or service. In order
to maintain DCl’s worldwide reputation as a premier source of highly credible,
non-fiction programming, all statements of fact contained in the Program(s)
shall be true and accurate and shall be substantiated by adequate research in
keeping with generally accepted standards for first-class documentary film
makers. Moreover, all dramatizations and reenactments shall be clearly
identified as such. Without limiting any additional rights Company may have
under this Agreement, Grantor shall assume all costs reasonably incurred by
Company in order to correct any factual inaccuracies contained in the Program as
of the date of delivery.
     6.3 Grantor has paid or will pay all charges, taxes, license fees and other
amounts that have been or may become owed in connection with each Program or the
exercise of any rights granted herein, and there are no pending claims, liens,
charges, restrictions or encumbrances on any Program or on such rights.
     6.4 The exercise of the rights granted herein by Company and its
successors, licensees, and assignees will not violate any law, regulation or
right of any kind whatsoever or give rise to any actionable claim or liability.
Each Program is free of any moral rights or comparable obligations to any third
party.
     6.5 No claims have been made or are pending against Grantor or any other
individual or entity arising out of any exhibition of the Program, if any such
exhibition has been made.
     Company hereby represents and warrants as follows:
     6.6 Company has the right to enter into this Agreement and perform all
obligations hereunder. The person executing this Agreement on behalf of Company
is fully empowered to do so.
     6.7 Company shall exercise only those rights granted to Company hereunder
and shall not permit any use of the Programs in any manner which is inconsistent
with the provisions of this Agreement.
     6.8 There is no present or threatened litigation which might impair
Company’s ability to perform its obligations under this Agreement.

7.   Indemnity

     Each party shall at all times indemnify and hold harmless the other party,
its affiliates, licensees, assignees and parent, subsidiary and affiliated
companies, and the officers, directors, shareholders, employees and agents of
all such entities against and from any and all claims, damages, liabilities,
costs and expenses (including, without limitation, reasonable outside counsel
fees and disbursements) arising out of any breach or alleged breach by it of any
representation, warranty or other provisions hereof. In the event of any claim
or service of process upon a party involving the indemnification hereinbefore
set forth, the party receiving such notice shall promptly notify the other of
the claim. The indemnifying party will promptly adjust, settle, defend or
otherwise dispose of such claim at its sole cost. If it so elects, the
indemnified party shall have the right at its sole cost to engage its own
counsel in connection
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit A - Page 2

 



--------------------------------------------------------------------------------



 



with such claim. In the event that the indemnitee determines that the indemnitor
is not diligently and continuously defending any such claim, the indemnitee
shall have the right, on its own behalf and as attorney-in-fact for indemnitor,
to adjust, settle, defend or otherwise dispose of such claim. Any costs incurred
by the indemnitee in connection therewith shall be promptly reimbursed by the
indemnitor, and if the indemnitor fails to so reimburse the indemnitee, the
indemnitee shall be entitled to deduct such amounts from any other sums payable
to the indemnitor under the Agreement.

8.   Protection of Copyright

     8.1 Grantor shall take all reasonable steps to protect all copyrights
pertaining to each Program from infringement and will institute such action and
proceedings as may be reasonable to prevent any unauthorized use, reproduction,
exhibition or exploitation by third parties of each Program, or any part
thereof, or the material on which the Program is based which may be in
contravention of the rights granted to Company hereunder.
     8.2 If Grantor elects not to take any action in the event of any
infringement of copyright or of Company’s rights hereunder, Grantor shall so
notify Company promptly and Company shall have the right, but not the
obligation, to take such action as Company shall deem reasonable in the
circumstances. In the event that Grantor elects not to take any action in the
event of any infringement of copyright or of Company’s rights hereunder, Grantor
hereby appoints Company its attorney-in-fact to act in its name to prevent any
unauthorized use, reproduction, exhibition or exploitation of any Program or any
part thereof. Any damages awarded or settlement payments made as a result of any
action taken by Company shall remain DCI’s property.

9.   Insurance

     Grantor shall secure a policy of Producer’s (Errors and Omissions)
liability insurance applicable to the exhibition of the Program hereunder,
having limits of at least $1,000,000 per occurrence, $3,000,000 in the
aggregate, and a deductible of no more than $10,000, with respect to each loss
or claim involving the same offending act, failure to act, or matter whether
made by one or more persons and regardless of frequency of repetition relating
to the Program and insuring Grantor against all liability assumed by Grantor
hereunder. Such policy shall be secured at Grantor’s own cost and shall be
maintained throughout the License Period. The insurance obtained by Grantor
pursuant to this paragraph 9 shall name Company as an additional insured.
Promptly after securing such policy but in no event later than the Delivery
Date, Grantor shall furnish Company with a customary certificate attesting to
such insurance and outlining its terms and limits.

10.   Relationship of Parties

     Nothing contained in this Agreement shall create any partnership or joint
venture between the parties. Neither party may make binding commitments on the
part of the other, except as otherwise specifically agreed hereunder. This
Agreement is not for the benefit of any third party not a signatory hereto and
shall not be deemed to give any right or remedy to any such party whether
referred to herein or not.

11.   Notices

     Notices shall be in writing and delivered by personal delivery; first class
certified or registered mail, return receipt requested; U.S. Express mail, or an
express overnight service (such as Federal Express); or telecopier (with
confirmation and concurrent mailing), addressed as set forth in the Agreement or
such other address designated by a party in writing. Notice shall be deemed to
have been given when actually received.

12.   Default

     If Grantor defaults in the performance of any of its material obligations
hereunder (with the exception of a default in delivery which is covered in
paragraph 3.3 hereof) and such default shall not be cured within ten (10) days
after written notice thereof to Grantor, or if Grantor becomes insolvent, or if
a petition under any bankruptcy act shall be filed by or against Grantor which
petition, if filed against Grantor, shall not have been dismissed within sixty
(60) days thereafter, or if Grantor executes an assignment for the benefit of
creditors, or if a receiver is appointed for the assets of Grantor, or if
Grantor takes advantage of any insolvency or any other like statute (any of the
above acts are hereinafter called “Event of Default”), then Company may, in
addition to any and all other rights which it may have against Grantor,
terminate this Agreement by giving written notice to Grantor at any time after
the occurrence of an Event of Default. Notwithstanding such termination, the
indemnities, warranties and representations set forth herein shall remain in
full force and effect.
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit A — Page 3

 



--------------------------------------------------------------------------------



 



13.   Miscellaneous

     13.1 This Agreement contains the entire understanding and supersedes all
prior understandings between the parties relating to the subject matter herein
and this Agreement cannot be changed or terminated except in a writing executed
by both parties. This Agreement may not be assigned by either party without the
prior written consent of the other. Notwithstanding the foregoing, either party
may assign this Agreement to a parent, subsidiary or affiliate or to a company
to which either party is sold or into which either party is merged or
consolidated; provided such assignment shall not relieve the assigned party of
its obligations hereunder. Each party will, upon the other’s request, promptly
furnish to the other copies of such agreements or other documents as the other
may reasonably desire in connection with any provisions of this Agreement.
     13.2 All provisions hereof shall be kept strictly confidential by the
parties and may not be disclosed without prior written consent (except that each
party may disclose such matters, to the extent reasonably necessary, to its
attorneys, auditors, consultants, shareholders and other fiduciaries, provided
such fiduciaries commit in writing to abide by the confidentiality provisions
set forth in this subparagraph). Grantor shall not issue any non-incidental or
derogatory public or press statements about the Program in the Territory without
DCl’s prior written permission.
     13.3 If either party is materially hampered from performing hereunder by
reason of any law, natural disaster, labor controversy, war, or any similar
event (“Force Majeure”) failure to perform shall not be deemed a breach of or
default under this Agreement and neither party shall be liable to the other
therefor. If a Force Majeure continues for more than four (4) weeks, then upon
notice, Company may terminate this Agreement as it relates to the applicable
Program without further liability to Grantor, except for appropriate payment or
adjustment in regard to payments to be made hereunder, if any, prior to
termination.
     13.4 This Agreement shall be construed and enforced under the laws of the
State of New York. Grantor and Company hereby consent to and submits to the
jurisdiction of the federal and state courts located in the State of New York.
Grantor and Company waive any defenses based upon lack of personal jurisdiction
or venue, or inconvenient forum.
     13.5 If any provision herein is unenforceable then such provision shall be
of no effect on any other provision hereof.
     13.6 No waiver of any breach hereof shall be deemed a waiver of any other
breach hereof.
     13.7 Rights and remedies granted to Company hereunder are cumulative. The
exercise of one shall not diminish or affect any other rights or remedies at law
or in equity. Grantor’s sole remedy under this Agreement shall be an action at
law for damages; Grantor shall not be entitled to equitable relief.
     13.8 Grantor acknowledges that the names and marks “DSC”, “Discovery
Channel”, “TLC”, and any other Company (or any Company subsidiary or affiliate)
trademarks and any logos and variations incorporating the same, are as between
Grantor and Company the exclusive property of Company and that Grantor has not
and will not acquire any proprietary or exploitation rights thereto by reason of
the Agreement unless expressly provided for herein.
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit A — Page 4

 



--------------------------------------------------------------------------------



 



PART OF AGREEMENT BETWEEN DISCOVERY COMMUNICATIONS, INC. AND
WPT ENTERPRISES, INC.
DATED AS OF JANUARY 25, 2006
EXHIBIT B
DEFINED TERMS
MEDIA
     (i) “DCI Services” shall mean any content services in which Discovery
Communications, Inc. (“DCI”) has an ownership interest or controls or shares
control of content decisions, or to which DCI supplies content to be packaged
with a DCI trademark or logo including the Discovery Channel logo, TLC logo,
Animal Planet logo, Travel Channel logo, Discovery Health logo, Discovery Kids
logo, discovery.com logo, Discovery HD Theater logo or any other DCI logo or
trademark.
     (ii) “Direct Response Home Video” shall mean the distribution, licensing,
sale, rental, and/or exploitation via any analog or digital medium (e.g.,
without limitation, video cassettes, DVDs, digital videodiscs, compact
videodiscs or in any other analogous format now known or hereafter invented),
directly to consumers via any DCI-controlled outlet (including, without
limitation, any DCI Service, any DCI-controlled catalogue and any DCI-
controlled retail store), for private viewing of the visual images and
synchronized audio-track by means of playback device which causes a visual image
on the screen of a television receiver, computer or comparable device, where
both the playback device and the receiver are located in the same location.
     (iii) “Home Video” shall mean the distribution, licensing, sale, rental
and/or exploitation via any analog or digital medium (e.g., without limitation,
video cassettes, DVDs, digital videodiscs, compact videodiscs or in any other
analogous format now known or hereafter invented), for private viewing of the
visual images and synchronized audio-track by means of playback device which
causes a visual image on the screen of a television receiver, computer or
comparable device, where both the playback device and the receiver are located
in the same location.
     (iv) “Institutional Non-Theatrical Media” shall mean the distribution,
exhibition, licensing, sale, rental and/or exploitation on video cassettes,
videodiscs, closed circuit or in any other analogous format, now known or
hereafter invented, to schools, libraries, churches, museums, summer camps,
private businesses and other markets customarily referred to as “school”,
“educational” “instructional” or “institutional”; provided, Institutional
Non-Theatrical Media shall not include any distribution to any person, entity or
venue (including but not limited to those described above) for any exploitation
or exhibition to audiences where a charge for admission is made.
     (v) “Non-Standard Television” shall mean transmission to individual or
multiple receivers by all means of technology, whether now existing or hereafter
invented, other than Standard Television. “Non-Standard Television” shall
include, without limitation, transmission by means of cable, direct broadcast
satellite, pay DTT, LPTV, CATV, SMATV, MMDS, TVRO, microwave, wireless cable,
online, DSL, ADSL, via file server, telephonic, scrambled UHF, super stations,
and closed circuit television systems.
     (vi) “On-Line Rights” shall mean the right to reproduce, copy, modify,
adapt, create derivatives, use or otherwise exploit all or any portion of the
Program, elements and/or versions thereof in combination with or as a composite
of other content of any nature, including but not limited to, text, data,
photographs, illustrations and/or video or audio segments or any combination of
the foregoing, and to transmit or deliver the resulting combination or composite
product by means of any telecommunications system or any broadcast technology
(whether now known or hereafter developed), whether analog or digital, capable
of reception and display on and/or through electronic devices (e.g., personal
computers, network computers, televisions, handheld devices, cell phones or
other reception devices, whether now known or hereafter devised) using a central
processing unit to access content, irrespective of whether such networks or
devices are open or proprietary, public or private, or whether a fee is charged
or a subscription or membership is required in order to access such networks or
devices. For the avoidance of doubt, this encompasses, without limitation, any
services distributed by means of the worldwide matrix of interconnecting
computers using the TCP/IP protocols or subsequent technologies and/or protocols
such as, but not limited to the “Internet” or “World Wide Web” or higher speed
connections.
     (vii) “Standard Television” shall mean television distribution by a UHF or
VHF television broadcast station or by unencrypted digital transmission, the
video and audio portions of which are intelligibly receivable without charge by
means of standard roof top or television set built-in antennas; provided, for
purposes of this Agreement the broadcast like those in England by the BBC in
which a license fee, tax or similar charge is made for use of a television shall
be considered Standard Television. Without limiting the foregoing, Standard
Television shall include conventional, over-the-air television as well as the
collection of retransmission copyright royalties related thereto.
January 25,2006
(WPT Enterprises. Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit B — Page 1

 



--------------------------------------------------------------------------------



 



     (viii) “Television” shall mean all forms of Standard Television and
Non-Standard Television.
     (ix) “Transportation Non-Theatrical Media” shall mean the distribution,
licensing, sale, rental and/or exploitation on video cassettes, videodiscs or in
any other analogous format, now existing or hereafter invented, to airline,
rail, cruise and other markets customarily referred to as “in-flight” or
“transportation” (including, without limitation, air, rail or cruise
transportation bearing the flag of any country within the Territory or based in
any country within the Territory, travelling to any country within or outside of
the Territory).
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit B -Page 2

 



--------------------------------------------------------------------------------



 



TERRITORIES
     (i) “Africa Territory” shall mean Algeria, Angola, Benin, Botswana, Burkina
Faso, Burundi, Cameroon, Cape Verde, Central African Republic, Chad, Comores
Islands, Congo, Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon,
Gambia, Ghana, Guinea, Guinea Bissau, Ivory Coast, Kenya, Lesotho, Liberia,
Libya, Madagascar, Malawi, Mali, Mascarenes Islands, Mauritania, Mayotte,
Morocco, Mozambique, Namibia, Niger, Nigeria, Reunion, Rwanda, San Tome &
Principe, Senegal, Seychelles, Sierra Leone, Somalia, South Africa, Sudan,
Swaziland, Tanzania, Togo, Tunisia, Uganda, Western Sahara, Zaire, Zambia,
Zimbabwe.
     (ii) ‘Canadian Territory” shall mean Canada, its territories, possessions,
commonwealths, instrumentalities and protectorates.
     (iii) “Caribbean Territory” shall mean Anguilla, Antigua & Barbuda, Aruba,
Bahamas, Barbados, Bermuda, British Virgin Islands, Cayman Islands, Cuba,
Dominica, Dominican Republic, Grenada, Guadeloupe, Haiti, Jamaica, Martinique,
Montserrat, Netherland Antilles, Puerto Rico, St. Lucia, St. Kitts & Nevis, St.
Vincent & Grenadines, Trinidad & Tobago, Turks & Caicos Islands, U.S. Virgin
Islands.
     (iv) “Central/South Asian Territory” shall mean the following: Afghanistan,
Brunei, Cambodia, China, Hong Kong, Indonesia, Japan, Laos, Macao, Malaysia,
Mongolia, Mauritius, Myanmar, North Korea, Papua New Guinea, Philippines,
Seychelles Islands, Singapore, South Korea, Taiwan, Thailand, Vietnam.
     (v) “European Territory” shall mean Albania, Belgium, Bosnia, Bulgaria,
Commonwealth of Independent States, Croatia, Cyprus, Czech Republic, Estonia,
Finland, Greece, Hungary, Iceland, Kingdom of Denmark, Latvia, Lithuania,
Luxembourg, Macedonia, Malta, Norway, Poland, Romania, Slovakia, Slovenia,
Sweden, The Netherlands, Yugoslavia (also known as Serbia and Montenegro).
     (vi) “German Territory” shall mean Austria, Germany, Liechtenstein,
Luxembourg, Switzerland, South Tyrol.
     (vii) “Iberia Territory” shall mean Andorra, Portugal, Spain.
     (viii) “India Territory” shall mean Bangladesh, Bhutan, India, Maldives,
Nepal, Pakistan, Sri Lanka.
     (ix) “Italy Territory” shall mean Capodistria, Italy, Malta, San Marino,
Switzerland, Vatican City.
     (x) “Latin America Territory” shall mean Argentina, Belize, Bolivia,
Brazil, Chile, Colombia, Costa Rica, Ecuador, El Salvador, Falkland Islands,
French Guyana, Guatemala, Guyana, Haiti, Honduras, Mexico, Nicaragua, Panama,
Paraguay, Peru, Suriname, Uruguay, Venezuela and the Caribbean Territory (as
defined above).
     (xi) “Middle East Territory” shall mean Aramco, Bahrain, Cyprus, Iran,
Iraq, Israel, Jordan, Kuwait, Lebanon, Oman, Palestine, Qatar, Saudi Arabia,
Syria, Turkey, United Arab Emirates, Yemen.
     (xii) “North American Territory” shall mean the United States Territory and
the Canadian Territory.
     (xiii) “Pacific Rim Territory” shall mean Australia, New Zealand, American
Samoa, Cook Islands, Fiji, French Polynesia, Guam, Kiribati Islands, Marshall
Islands, Micronesia, Nauru, New Caledonia, Niue, North Mariana Islands, Palau,
Solomon Islands, Tonga, Tuvalu, Vanuatu, Wallis & Futuna Islands, Western Samoa.
     (xiv) “UK Territory” shall mean the United Kingdom of Great Britain,
Northern Ireland, Eire, Isle of Man and the Channel Islands.
     (xv) “United States Territory” shall mean the United States, its
territories, possessions, commonwealths, instrumentalities, protectorates and
military bases.
January 25, 2006
(WPT Enterprises, Inc.)
Acquisition Master Agreement
Contract ID# 1010430
Exhibit B -Page 3

 



--------------------------------------------------------------------------------



 



ATTACHMENT FOR NEW PROGRAM
DATED AS OF JANUARY 25, 2006, BETWEEN DISCOVERY COMMUNICATIONS, INC.
(“COMPANY”) AND WPT ENTERPRISES, INC. (“PRODUCER”)
TO MASTER AGREEMENT DATED AS OF JANUARY 25, 2006
BETWEEN DISCOVERY COMMUNICATIONS, INC. AND WPT ENTERPRISES, INC.
located at 5700 Wilshire Blvd., Suite 350, Los Angeles, California 90036
1. PROGRAMS

                          Com,                 Title: Episode   Run          
License   License Name   Time   Media   Territory   Period   Fee
Professional Poker Tour: Season 1; A five (5) tournament poker series, each
culminating with a final championship table (i.e., for a total of 5 championship
tables) (Subject to paragraph 7B, 24 episodes; (each, an “Episode”) The
Professional Poker Tour sometimes will herein be referred to as the “PPT”.
  120 minutes
per Episode   Non-Standard
Television on any
DCI Service

Transportation
Non-Theatrical
Media (as defined
below)   United States
Territory   4 years, commencing on the earlier of (a) the first exhibition of
the Episode in the United States Territory; and (b) the date which is sixty
(60) days after delivery to and acceptance by Company of the Episode.   **
Dollars ($**) per episode for twenty four (24) Episodes (i.e. **), subject to
paragraph 7B below

2. DELIVERY MATERIALS AND DATE(S)
          The Episodes constituting the Program shall be photographed, mastered
and delivered to Company in accordance with Exhibits D (“Program Materials”) and
G (“Technical Specifications”) attached thereto. The Program shall be produced
and delivered in accordance
Date: January , 2006 (Professional Poker Tour)
Contract #:
Master Code #:
WPT001/ACQ/Company/PL/SC/CG
PPT DCI Comments 01 25 06 version 2

-1-



--------------------------------------------------------------------------------



 



with Exhibit F (“Production Schedule”). Producer acknowledges that timely
delivery is of the essence of this Agreement with respect to the applicable
Program for Season 1 and for all subsequent Seasons of the Program (if any are
produced hereunder). Company acknowledges that timely payment of the License Fee
and each portion thereof in accordance with the Payment Template and the Payment
Schedule is of the essence of this Agreement. For purposes of clarity, Producer
acknowledges that Producer’s remedy in the event of breach shall be limited by
the terms of paragraph 13.7 of the Master Agreement and paragraph 17. P. below.
3. LICENSE FEE AND PAYMENT SCHEDULE
     The License Fee shall be payable in accordance with Exhibit C-1 (“Payment
Template”) and Exhibit C-2 (“Payment Schedule”). Company has the right to
withhold any payments respecting an Episode to Producer in the event Producer
fails to deliver any of the Program Materials respecting such episode.
4. ADDITIONAL REGULAR SEASON PROGRAMS
     A. Provided that Company is not in material breach of this Agreement,
Company shall have three (3) consecutive, dependent, exclusive options (each, an
“Option”), exercisable in Company’s discretion, to require Producer to produce
and deliver to Company, additional seasons of the Program (each, a “Season”) of
between twenty-four (24) and twenty-six (26) Episodes per Season (each, an
“Additional Series Order”), subject to Paragraph 7 below. Company’s Option for
each Season expires on the date sixty (60) days prior to the date (the “Option
Exercise Deadline”) of commencement of production on the first poker tournament
of the immediately following Season (the “Season Commencement Date”). Producer
shall inform Company in writing of the Season Commencement Date for each of
Seasons 3 and 4 at least one hundred and eighty days (180) prior to the Season
Commencement Date for such Seasons. If Producer does not inform Company of the
Season Commencement Date at least one hundred and eighty days (180) prior to the
Season Commencement Date for Season 3 or 4, the Option Exercise Deadline shall
be extended the number of days that notification of the Season Commencement Date
is delayed (e.g., If the Season Commencement Date notification is ten (10) days
late, the Option Exercise Deadline shall be moved to a date which is fifty
(50) days prior to the Season Commencement Date). Notwithstanding anything to
the contrary contained herein, the Option Exercise Deadline for Season 2 shall
be April 1, 2006; provided that, Company agrees to evaluate and notify Producer
whether Company is going to elect to exercise the Option as soon as reasonably
possible subsequent to the point in time that Producer delivers six (6) Episodes
of the Season 1 Program to Company in rough cut format if such delivery occurs
prior to April 1, 2006. Company may exercise the Option by notifying Producer in
writing of its intention to exercise the Option on or before the Option Exercise
Deadline. If Company elects not to exercise the Option, or if Company fails to
exercise the Option by notifying the Producer in writing prior to or on the
Option Exercise Deadline, then Producer shall have no further obligations to
Company with respect to subsequent Seasons, unless otherwise set forth herein,
and Company shall have no further rights with respect to subsequent Seasons,
unless otherwise set forth herein. If an Option is exercised by Company, all of
the terms and conditions of this Agreement shall be equally applicable to each
and all of the Episodes constituting the Additional

-2-



--------------------------------------------------------------------------------



 



Series Order and shall govern the respective rights, duties and obligations of
the parties hereto with respect to each and all Additional Series Orders, except
only as follows:
     (i) The applicable Treatment, Production Schedule, Program Materials and
Payment Schedule for the Additional Series Orders shall be subject to Company’s
approval with respect to each Additional Series Order; provided however in the
event Company requires changes in the Program Materials set forth in Exhibit D
in such a manner as to cause Producer to incur additional cost, Company shall
agree to an increase in the License Fee to accommodate such additional cost,
with such increase subject to Company’s approval (not to be unreasonably
withheld). The applicable Payment Schedule for the Additional Series Orders
shall be subordinate to the Payment Template (i.e. in the event of an
inconsistency between the Payment Schedule and the Payment Template, the Payment
Template shall control). Producer shall prepare and deliver the Production
Schedule to Company, which such Production Schedule shall be approved by Company
within ten (10) business days after receipt from Producer. Within one (1) week
after the Production Schedule for each Additional Series Order is approved by
Company, Company shall prepare and deliver to Producer a Payment Schedule (made
in accordance with the terms of the Production Schedule and the Payment
Template) for the applicable Additional Series Order, and Producer shall have
approval rights over such Payment Schedule (not to be unreasonably withheld);
provided that, if for any reason the Payment Schedule is not prepared and/or
approved prior to the accrual of Payment A in accordance with the Payment
Template, Company shall pay the Payment A amount to Producer in accordance with
the Payment Template.
     B. In the event that Producer continues to organize the PPT events but
gives Company notice in writing within one hundred eighty (180) days subsequent
to Company’s exercise of the Option for an Additional Series Order, that
Producer or a successor company of Producer through a spin-off, subsidiary drop
down, sale, merger, acquisition or amalgamation (“Successor Company”) does not
intend to produce any Programs or Specials (which such election by Producer or
Successor Company shall not be a breach of this Agreement) in connection with
such Season, Company, at its election, shall have the right to contract with
another production entity to produce the Programs respecting that Season and
Specials relating thereto (each, a “Company Produced Program”, collectively, the
“Company Produced Programs”). Producer or Successor Company shall grant to
Company a license to use the Professional Poker Tour names and marks in a manner
consistent with the rights granted to Company in this Agreement for the
exploitation of the Company Produced Programs, along with all other intellectual
property rights necessary to comply with and take advantage of the terms of this
Agreement and to produce programs consistent with the quality, theme and content
of the Programs, subject to Company editorial control. In such a case, Company
shall own all Television and Non-Theatrical Rights in these Company Produced
Programs throughout the world, in perpetuity. Producer shall be entitled to a
license fee of USD$40,000 for each calendar year in which Company exploits, or
permits a third party to exploit, the Television rights in and to a Company
Produced Program, payable to Producer within thirty (30) days of the initial
broadcast of each such Company Produced Program in each such calendar year. All
other rights shall be negotiated in good faith between the parties provided that
Company shall have a right of first negotiation and last refusal for such rights
(as defined in Paragraph 7 below).
5. Intentionally Omitted

-3-



--------------------------------------------------------------------------------



 



6. Intentionally Omitted
7. ADDITIONAL SERIES EPISODES AND ADDITIONAL SPECIALS WITHIN SEASON
     A. Company shall have pre-approval over any name or identity of an event
constituting the PPT; which such approval shall not unreasonably be withheld by
Company. Company pre-approves the following Casinos and/or events in connection
with PPT: PPT Foxwoods, PPT Bay 101, PPT Commerce Casino, PPT Bellagio and PPT
Mirage.
     B. (i) Company shall have the right to require Producer to produce up to a
maximum of two (2) additional series Episodes (“Additional Series Episodes”) per
Season (i.e., over the Twenty Four Series Episodes per season), subject to
payment of the License Fee per Episode (“Additional Series Episode Exercise”),
provided that Company exercise its Additional Series Episode Exercise on or
before the Option Exercise Deadline for that particular Season. The Company’s
election to require any Additional Series Episode shall not require Producer to
add an additional Event to the PPT Tournament (i.e., the two Additional
Series Episodes may be constituted from footage from the Five (5) tournaments
constituting the PPT).
     (ii) Unless the parties otherwise agree in writing, the License Fee for
each Additional Series Episode shall be $** per hour.
     (iii) The applicable Treatment, Production Schedule, Program Materials and
Payment Schedule for the Additional Series Episodes shall be subject to
Company’s approval with respect to each Additional Series Episode; provided
however in the event Company requires changes in the Program Materials as set
forth in Exhibit D in such a manner as to cause Producer to incur additional
cost, Company shall agree to an increase in the License Fee to accommodate such
additional cost, with such increase subject to Company’s approval (not to be
unreasonably withheld). The applicable Payment Schedule for the Additional
Series Episodes shall be subordinate to the Payment Template (i.e. in the event
of an inconsistency between the Payment Schedule and the Payment Template, the
Payment Template shall control). Producer shall prepare and deliver the
Production Schedule to Company, which such Production Schedule shall be approved
by Company within ten (10) business days after receipt from Producer. Within one
(1) week after the Production Schedule for each Additional Series Episode is
approved by Company, Company shall prepare and deliver to Producer a Payment
Schedule (made in accordance with the terms of the Production Schedule and the
Payment Template) for the applicable Additional Series Episode, and Producer
shall have approval rights over such Payment Schedule (not to be unreasonably
withheld; provided that, if for any reason the Payment Schedule is not prepared
and/or approved prior to the accrual of Payment A in accordance with the Payment
Template, Company shall pay the Payment A amount to Producer in accordance with
the Payment Template.
     C. Company and Producer may mutually agree to add additional specials for
any given Season (“Additional Specials”). For purpose of clarity, there shall be
no obligation on Company to agree to any further Additional Specials, and there
shall be no obligation on Producer to delivery any further Additional Specials
pursuant to this Agreement. Except as

-4-



--------------------------------------------------------------------------------



 



mutually agreed by the parties in writing, all of the terms and conditions of
this Agreement hereof shall be equally applicable and shall govern the
respective rights, duties and obligations of the parties hereto with respect to
each and all of such Additional Specials provided that: The applicable,
Production Schedule, Production Materials and Payment Schedule for the
Additional Specials shall be subject to the mutual approval of the Parties with
respect to each Additional Special; provided however in the event Company
requires changes in the Program Materials set forth in Exhibit D in such a
manner as to cause Producer to incur additional cost, Company shall agree to an
increase in the License Fee to accommodate such additional cost, with such
increase on subject to Company’s approval (not to be unreasonably withheld). The
applicable Payment Schedule for the Additional Specials shall be subordinate to
the Payment Template (i.e., in the event of an inconsistency between the Payment
Schedule and the Payment Template, the Payment Template shall control). Producer
shall prepare and deliver the Production Schedule to Company, which such
Production Schedule shall be approved by Company within ten (10) business days
after receipt from Producer. Within one (1) week after the Production Schedule
for the Additional Specials is approved by Company, Company shall prepare and
deliver to Producer a Payment Schedule (made in accordance with the terms of the
Production Schedule and Payment Template) for the applicable Additional Special,
and Producer shall also have approval rights over such Payment Schedule (not to
be unreasonably withheld; provided that, if for any reason the Payment Schedule
is not prepared and/or approved prior to the accrual of Payment A in accordance
with the Payment Template, Company shall pay the Payment A amount to Producer in
accordance with the Payment Template. Unless the parties otherwise agree in
writing, the License Fee for each Additional Special shall be $** per hour.
     D. Producer acknowledges and agrees that Producer will maintain first-class
production values in keeping with current cable television industry standards at
the time of production taking into account the Company-approved budget.
8. ADDITIONAL PPT SEASON PROGRAMS AFTER FINAL OPTION/ FIRST NEGOTIATION, LAST
REFUSAL
     A. If Company exercises its third Option under Paragraph 4 above (for the
Season 4 Programs), and provided that Company is not in material breach of this
Agreement, Company shall have an exclusive right of first negotiation and last
refusal with respect to the development and/or production of any additional
program(s) covering, or presenting Professional Poker Tour tournaments (e.g.,
Professional Poker Tour V) (“Additional PPT Season Program(s)”). Producer agrees
to notify Company in writing in the event Producer (either itself or through any
other entity) elects to produce any Additional PPT Season Program(s), one
hundred and eighty (180) days prior to beginning of the applicable PPT event,
thus triggering Company’s right of first negotiation and last refusal. The
parties shall negotiate exclusively and in good faith for a period of sixty
(60) days after Company’s receipt of such notice (the “Exclusive Negotiation
Period”) with respect to the terms and conditions for Company’s participation in
the exploitation of such Additional PPT Season Program(s).
     B. If Company notifies Producer that it is no longer interested in the
Additional PPT Season Program(s) or the foregoing negotiations between the
parties with respect to such Additional PPT Program(s) do not result in an
agreement, Producer shall thereafter be free to enter into negotiations with any
third party with respect to such Additional PPT Season

-5-



--------------------------------------------------------------------------------



 



Program(s), provided, Producer will notify Company in writing of the material
terms of any third-party offer Producer would like to accept, and Company shall
thereafter have a period of fifteen (15) days to match and preempt such offer by
giving Producer written notice of its acceptance of the material terms contained
in the notice to Company. If Company fails to match and preempt the third-party
offer, Producer will be free to accept such third-party offer. In the event the
third-party offer shall not materialize into an agreement with the third party,
the last refusal rights of Company shall be in full force and effect with
respect to any succeeding third-party offer(s). However, in the event the
third-party offer does materialize into an agreement with the third party, the
rights of first negotiation and last refusal of Company shall terminate, and
Producer shall have no further obligations, unless otherwise set forth herein,
and Company shall have no further rights with respect to any Additional PPT
Season Programs, unless other wise set forth herein.
9. NON-PPT PROGRAMS / FIRST NEGOTIATION, LAST REFUSAL
     A. Provided that Company is not in material breach of this Agreement, and
other than with respect to any programs related to the World Poker Tour, Company
shall have an exclusive right of first negotiation and last refusal with respect
to the development and/or production of any program(s) covering or presenting
poker tournaments that are not related to the PPT (“Non-PPT Program(s)”).
Producer agrees to notify Company in writing in the event Producer (either
itself or through any other entity) elects to produce any Non-PPT Program. The
parties shall negotiate exclusively and in good faith for a period of sixty
(60) days after Company’s receipt of such notice (the “Exclusive Negotiation
Period”) with respect to the terms and conditions for Company’s participation in
the exploitation of each such Non-PPT Program.
     B. If Company notifies Producer that it is no longer interested in the
Non-PPT Program or the foregoing negotiations between the parties with respect
to such Additional Non-PPT Program does not result in an agreement, Producer
shall thereafter be free to enter into negotiations with any third party with
respect to such Additional Non-PPT Program, provided, Producer will notify
Company in writing of the material terms of any third-party offer Producer would
like to accept, and Company shall thereafter have a period of fifteen (15) days
to match and preempt such offer by giving Producer written notice of its
acceptance of the material terms contained in the notice to Company. If Company
fails to match and preempt the third-party offer, Producer will be free to
accept such third-party offer. In the event the third-party offer shall not
materialize into an agreement with the third party, the last refusal rights of
Company shall be in full force and effect with respect to any succeeding
third-party offer(s). However, in the event the third-party offer does
materialize into an agreement with the third party, the rights of first
negotiation and last refusal of Company shall terminate, and Producer shall have
no further obligations, and Company shall have no further rights with respect to
such Non-PPT Program.
10. FIRST NEGOTIATION/LAST REFUSAL RESPECTING ACQUISITION OF RIGHTS TO
PROFESSIONAL POKER TOUR
     A. In the event that Producer or Successor Company decides not to organize
any future PPT Events, Producer shall give Company formal notice in writing of
such election within one hundred eighty (180) days of Producer’s such decision
and, provided that Company is not in

-6-



--------------------------------------------------------------------------------



 



material breach of this Agreement, Company, at its election, shall have the
right of first negotiation and last refusal to acquire all rights to the PPT
Event (“Acquisition”) so that Company may continue organizing the Professional
Poker Tour Event without Producer’s or Successor Company’s participation. The
parties shall negotiate exclusively for a period of sixty (60) days after
Company’s receipt of such notice (the “Exclusive Negotiation Period”) with
respect to the terms and conditions for Company’s Acquisition.
     B. If Company notifies Producer that it is not interested in pursuing the
Acquisition, or the foregoing negotiations between the parties with respect to
the Acquisition do not result in an agreement, Producer shall thereafter be free
to enter into negotiations with any third party with respect to such
Acquisition, provided, Producer will notify Company in writing of the material
terms of any third-party offer Producer would like to accept, and Company shall
thereafter have a period of fifteen (15) days to match and preempt such offer by
giving Producer written notice of its acceptance of the material terms contained
in the notice to Company. If Company fails to match and preempt the third-party
offer, Producer will be free to accept such third-party offer. In the event the
third-party offer shall not materialize into an agreement with the third party,
the last refusal rights of Company shall be in full force and effect with
respect to any succeeding third-party offer(s). However, in the event the
third-party offer does materialize into an agreement with the third party, the
rights of first negotiation and last refusal of Company shall terminate. Any
disposition to a party other than Company shall be subject to Company’s rights
under this Agreement with respect to the Program.
11. HOLDBACK
     Except as authorized by Company hereunder, neither the Program, nor,
subject to paragraph 18 below, any elements thereof (including outtakes) or
versions thereof shall be exhibited on Television in the United States Territory
prior to or during the License Period. Notwithstanding the foregoing, Company
acknowledges and agrees that, in the event that Company is not involved in the
production of the Additional Programs, Producer shall have the right to use up
to three minutes (3:00) of consecutive footage and up to five minutes (5:00) of
footage in the aggregate from the Program in, or in connection with, such
Additional Program for exploitation on Television in the United States Territory
during the License Period. Notwithstanding the foregoing, Producer may utilize
clips from the Program in the promotion of the PPT on Television in the United
States Territory during the License Period, provided that no individual clip
exceeds 2 minutes of consecutive footage or seven (7) minutes of footage in the
aggregate, without Company’s prior written approval. Producer shall include the
Travel Channel bug or a constant Chyron on such promotional clips where
practicable, provided that Company shall have the right to cause Producer to
remove the bug or Chyron at Company’s request (Provided that such removal shall
be done on a prospective basis). Notwithstanding anything to the contrary
contained herein, and only with regards to online exploitation of clips from the
Program, Producer may use clips of up to five (5) consecutive minutes and of up
to ten (10) minutes in the aggregate for promotional purposes only. Any other
online use shall require Company’s prior written approval.

-7-



--------------------------------------------------------------------------------



 



12. PREMIERE STATUS
     Producer represents and warrants that the Episodes respecting Seasons
subsequent to the first Season have not been and will not be exhibited on any
form of Television prior to the commencement of the License Period and Company
shall have the world premiere of each Episode constituting the Program provided
that Company exhibits such Episode within ninety (90) days of delivery to and
acceptance by Company of the final Program Materials deliverable hereunder for
such Episode, such acceptance not to be unreasonably withheld or delayed.
Producer represents and warrants that the Episodes respecting the first Season
have not and will not be exhibited on any form of Television prior to March 1,
2006.
13. CREDITS
     A. The parties agree that the Program and all versions thereof shall
contain the production credit for Company and Producer as set forth below in all
media in the Territory. At its option and expense, Company may substitute
another Company-affiliated entity in the production credit or remove its credit.
Produced by WPT Enterprises, Inc. for Travel Channel
     B. The parties agree that the Program and all versions thereof shall
contain the production credit for Company in the end titles as set forth below
in all media outside of the Territory. At its option and expense, Company may
substitute another Company entity in the production credit or remove its credit.
Produced by WPT Enterprises, Inc. In Association with Travel Channel
     C. Producer shall receive an on-screen logo credit in the Program.
     D. Steven Lipscomb and, at Producer’s election, an alternative person
approved by Company, shall receive exclusive Executive Producer credit(s) in the
Program and Steven Lipscomb shall receive sole “Created By” credit in the
Program. Notwithstanding the foregoing, Company shall be entitled to include a
Network Executive Producer credit in the Company credits section of the Program.
     E. Producer may remove the Company credit outside of the United States
Territory only if Producer can provide a written explanation to Company that
demonstrates to Company that the Company credit would prevent sales of the
Program to a third party.
     F. Company agrees not to remove any of the credit categories listed in the
Credit Exhibit attached hereto (“Exhibit E”). Producer may modify the persons
entitled to such credits based on the contributions made in connection with each
Episode, provided that such modifications(s) will not materially extend the
length of the credits. Nothing shall restrict Company’s ability to reposition or
speed up the credits as set forth in the Master.

-8-



--------------------------------------------------------------------------------



 



14. SPONSORSHIPS
A. (i) Without limiting Company’s right to sell advertising spots in and around
the Episodes (e.g. :30 and :60 adjacencies and ads during commercial breaks) as
well as billboards other than to hotels/casinos and legal online gambling, etc.,
subject to paragraph 17R below, neither party shall be authorized to negotiate
and/or enter into agreements concerning sponsorships of the Program (including,
without limitation, entitlement, sponsorship on the table felt (other than as
set forth in the next sentence), secondary sponsorships and/or other integrated
sponsorships) without the prior written approval of the other. Notwithstanding
the foregoing, with respect to the table felt, subject to paragraph 14B below,
Producer shall have the right to permit the name of the Company-approved host
hotel/casino sponsor to appear on the felt, behind the commentators and on a
banner around the table consistent with the size, form, placement and
pervasiveness previously used in the “World Poker Tour” series.
     (ii) For clarity, Producer shall not authorize any onsite or other
sponsorships that include any television component, and Company shall not sell
any audio visually represented sponsorships in the Program (other than
advertising spots and billboards as set forth in Section 14 (A)(i) above)
without the approval of the other party. Both parties will endeavor in good
faith to develop and mutually agree concerning sponsorships hereunder
(including, without limitation, amounts payable to Producer and Company, if
applicable, related to the revenue share and Company required media buy).
     B. Subject to paragraph 17R below, Producer is hereby authorized to permit
players to wear sponsorship logos on their clothing, with the understanding that
(i) any such sponsorship patch will not be larger than six square inches; and
(ii) such sponsors may not be from any of the following categories: illegal
activity of any kind (for the purposes of clarity a sponsorship for a casino
located in a state where gambling is illegal would be prohibited, but a
sponsorship for a casino located in a place where gambling is legal would be
permissible); tobacco; firearms; personal hygiene (e.g. tampons, douches);
sexual aids (e.g., Viagra and condoms); pornography, hard alcohol and broadcast
media companies (collectively “Banned Products”).
     C. All website sponsors that appear in the Program, including, without
limitation, on the felt and on players clothing, must sign the Affidavit as
defined and described in paragraph 17R below. Any websites that are blurred
completely so that they are not visible to the viewer do not require an
Affidavit. Company acknowledges and understands that Season I contains footage
with on-line gaming logos; Producer agrees that all such logos shall be fully
digitized/blurred by Producer in-house (i.e., fuzzy blurring as opposed to so
called “blur on the flame) so that they are not visible to the viewer.
15. PROMOTION
     A. Producer shall be permitted to incorporate two tosses to Travel
Channel’s website into each Episode, which such website shall include a page
co-branded with Company and PPT (the “Company Site”), and which such tosses
shall be subject to Company’s approval. The

-9-



--------------------------------------------------------------------------------



 



Company Site will contain prominent links to the Professional Poker Tour web
site, subject to paragraph 17R below, the placement and number of such links to
be determined by Company in its sole discretion. For purposes of clarity and
notwithstanding the foregoing, Producer acknowledges and agrees that, in the
event that the Professional Poker Tour website at any time includes the ability
to engage in illegal online gambling, Company shall no longer be required to
provide any links to the Professional Poker Tour website. Company acknowledges
that it does not have the right to use the PPT name, trademark, logo, and/or
images in any co-promotion of the Program with an external third party (other
than the use of the title of the Series and for the promotion thereof) without
the express written consent of Producer, which such consent shall not be
unreasonably withheld. For the avoidance of doubt, Producer acknowledges and
agrees that nothing in this paragraph shall restrict Company’s right to use the
name or logo “Professional Poker Tour” (as such name or logo is used as title of
the Series) for Company’s promotion of the Series or the Company networks,
including advertising with third parties (for purposes of clarity, Company’s
right to use the Professional Poker Tour name or logo as set forth herein shall
not extend to using the World Poker Tour name or logo as such name or logo
relates to the World Poker Tour entity apart from the Program in any manner that
would imply sponsorship by the World Poker Tour entity of a third party).
Notwithstanding anything to the contrary herein, and subject to Company’s right
to use the PPT name and logos as set forth in the preceding sentence, Company
acknowledges and agrees that it shall not use the PPT name logo, images or other
intellectual property in a manner that connotes the PPT’s endorsement of a third
party name or brand.
     B. (i) Company has agreed that the professionalpokertour.com address can be
incorporated into the PPT shows as follows:

  1.   On the overhead “flop shot” – comparable to where it has existed in
Season II of the World Poker Tour series (“WPT Series”)
    2.   In front of the Commentators – comparable to where it has existed in
the WPT Series     3.   In 4-5 calls to action per show (placement and content
to be approved by Company), e.g. “Want to play in a Professional Poker Tour
event? Go to ProfessionalPokerTour.com”.

Such inclusion is subject to the following restrictions:

  1.   In addition to the regular master delivered to Company, Producer will
provide an additional “clean” master (i.e. without any ProfessionalPokerTour.com
references) to Company for each future episode to be utilized as set forth
herein.     2.   ProfessionalPokerTour.com will not contain any links or
advertising to any site that provides illegal online gambling or other illegal
activities (“Direct Link Sites”).     3.   In addition,
ProfessionalPokerTour.com will not contain any links to any other “problematic
websites” (i.e. websites that may not directly provide illegal online gambling
or other illegal activities but that may be associated closely enough with such
a site as to

-10-



--------------------------------------------------------------------------------



 



      create an impression or idea of support for such illegal online gambling
or other illegal activities) (“Indirect Link Sites”).     4.   No advertiser
banners or pop up windows that are controlled by Producer and appear on the
ProfessionalPokerTour.Com website will link to any of the problematic websites.
In addition, Producer shall use commercially reasonable efforts to guard against
problematic banners and pop up ads that are served by third parties and
therefore not under the control of Producer.     5.   For purposes hereof,
“link” shall be defined as the ability of a visitor to the
ProfessionalPokerTour.com website to directly click through to another website
through a hyperlink or similar device on the ProfessionalPokerTour.com website.

          (ii) If Company learns of a link that it reasonably believes to be too
close to one of the “problematic websites”, Company may at any time thereafter
substitute the “clean” masters for those containing references to
professionalpokertour.com for subsequent broadcasts. If Producer is unsure as to
whether Company would consider a link to be a “problematic website” then it
shall so advise Company in order for Company to make a determination in its sole
reasonable discretion.
          (iii). With regards to the links to the Indirect Link Sites, Producer
will immediately be given Notice of the problem and Producer shall have a
reasonable amount of time to remove the link to the violating site. Within a
reasonable time after the problem is satisfactorily cured, as reasonably
determined by Company in its sole discretion and to the extent that Company is
able to do so in a reasonable and financially practical manner as determined by
Company, the masters containing references to ProfessionalPokerTour.Com will
begin to air again prospectively. If Producer cannot cure or chooses not to cure
the problem, the “clean” masters may, at Company’s election, continue to be used
until the problem is satisfactorily cured as reasonably determined by Company in
its sole discretion or for the remainder of Company’s License Period (whichever
occurs first) and Producer will be reimbursed the pro rata share of the PPT.com
License Fee for any shows not yet broadcast.
          (iv) Notwithstanding anything in this Agreement to the contrary, in
the event that Producer breaches the provisions regarding the Direct Link Sites,
then Company shall have the right to use the clean masters. Notwithstanding the
foregoing, in the event that Producer has in good faith linked to a website
which, without Producer’s permission or knowledge, becomes a Direct Link Site,
Producer shall have a period of forty eight hours from the time Producer finds
out that such website has become a Direct Link Site (either by receipt of notice
from Company or otherwise) to remove its link to the violating site before the
provisions set forth in the immediately preceding sentence shall apply. For
purposes of clarity, if the link to the violating site is not removed from the
ProfessionalPokerTour.com website, then Company. shall have the right to use the
clean masters and Producer shall not be entitled to any repayment of the PPT.com
License Fee.

-11-



--------------------------------------------------------------------------------



 



16. REVENUE SHARING
     A. Fifteen percent (15%) of Producer’s “Adjusted Gross Revenues” (as such
term is defined in Exhibit H) from exploitation of Television Rights, Home Video
Rights, Institutional and Transportation Non-Theatrical Rights, Publishing
Rights and Merchandising Rights (as such terms are defined in this Agreement) in
and to the Programs outside the United States Territory (“Company’s
Participation”). Upon termination of this Agreement, the amount of Company
Participation shall be as follows with respect to Merchandising Rights and
Publishing Rights: **% of Adjusted Gross Revenues for ** after termination; **%
of Adjusted Gross Revenues for ** after termination; and **% of Adjusted Gross
Revenues for ** after termination. Thereafter, commencing with the fifth year
after termination, Company will not be entitled to Company’s Participation with
respect to Merchandising and Publishing Rights.
     B. “Merchandising Rights” shall mean the distribution, licensing, sale or
other exploitation of tangible goods that utilize names, likenesses or
characteristics of artists in their roles, or other personnel, materials or
services included in the Program or any episode, or the title, props, sets,
expressions or other elements of the Program, and that are made for sale to the
general public. For clarity, Merchandising Rights do not include Publishing
Rights and Home Video Rights, services, or commercial tie-in rights.
     C. “Publishing Rights” shall mean production, manufacture or other
exploitation, by means of text, still photo and/or still illustration in any
format now known or hereafter developed (including, without limitation, books,
magazines and newsletters and customary subsidiary rights such as paperback
reprints, book club publications, audio recordings, etc.).
17. ADDITIONAL PROVISIONS
     A. For purposes of this Attachment, “Transportation Non-Theatrical Media”
shall mean the distribution, licensing, sale, rental and/or exploitation on
video cassettes, videodiscs or in any other analogous format, now existing or
hereafter invented, to airline, rail, cruise and other markets customarily
referred to as “in-flight” or “transportation” (including, without limitation,
air, rail or cruise transportation bearing the flag of any country within the
Territory or based in any country within the Territory, traveling to any country
within or outside of the Territory).
     B. Notwithstanding anything to the contrary herein, Company acknowledges
and agrees that Producer shall be allowed to provide banner space to its member
casinos, around the PPT final table (subject to the restrictions of
Paragraph 17.P. below). Company shall have the right to preapprove any such
banner space and the content of such banners for the casinos in its sole
discretion, provided that such approval shall not be unreasonably withheld.
Subject to paragraph 17R below, Company hereby pre-approves PPT Foxwoods, PPT
Bay 101, PPT Commerce Casino, PPT Bellagio and PPT Mirage. For purposes of
clarity, the manner and placement of such banners shall be subject to Company’s
editorial approval, which shall not be exercised unreasonably.

-12-



--------------------------------------------------------------------------------



 



     C. Company shall exhibit each Episode of the Program at least two (2) times
within a period of twenty-four (24) months from delivery and acceptance of the
relevant Episode provided such Episode is fully compliant with all terms of this
Agreement. In the event that Company does not exhibit any Episode at least twice
within such 24 month period, then Company’s Non-Standard Television rights to
such Episode (i.e., to the applicable Episode only) shall be non-exclusive.
     D. Producer acknowledges that Company deems the provision by Producer of
the personal services of Steve Lipscomb as Executive Producer all times during
and in connection with the production of the Program is of the essence of this
Attachment and a material inducement to Company entering into this Attachment.
     E. Notwithstanding anything to the contrary herein or in the Master
Agreement, Company shall have the right to creative and editorial input
throughout, and approval over, all aspects of pre-production, production,
post-production and completion of the Program (the “Production Activities”).
Company may be present during the Production Activities and shall designate
person(s) as representative(s) for production approvals required herein.
Materials submitted for approval shall be clearly indicated as such. Company
approvals shall be exercised within ten (10) business days of receipt of
material, except Company shall have a reasonable amount of time to approve final
delivery of all Program Materials; silence shall not be deemed an approval.
     F. The Program shall be delivered to Company free of encumbrances (other
than music performance society payments to ASCAP, BMI, SESAC and each of their
foreign affiliates) including, without limitation, liens, security interests,
collective bargaining agreements, residual or reuse obligations and moral rights
or attribution obligations so that Company may exercise its rights hereunder
without any payments or obligations to any third party. Producer shall obtain
written releases and/or licenses for all elements in the Program (e.g., stock
footage and photos, people, music, graphics and other artwork, trademarks and
locations) as necessary to ensure that the Program is in compliance with the
preceding sentence (“Written Releases”). Producer may not include in the Program
any encumbered elements without prior written approval from Company.
     G. For purposes of clarity, Producer shall be entitled to promote and
publicize the Professional Poker Tour event itself or the individual events
comprising the Professional Poker Tour. Producer acknowledges and agrees that
Company shall have the exclusive right to control the promotion and publicity
regarding the Program. Company shall consult with Producer with regards to the
form and content of press releases created by Company regarding the Program.
     H. Company acknowledges and agrees that it has not, as a result of this
Agreement, or as a result of its exercise of any of its editorial approvals
hereunder, acquired an ownership interest in whole or in part in the Program or
the copyright therein.
     I. Company acknowledges and agrees that it shall not have the right to
repurpose this Program.

-13-



--------------------------------------------------------------------------------



 



     J. Company acknowledges and agrees that the provisions of paragraph 6.2 of
Exhibit A of the Master Agreement shall only apply to the extent that factual
statements are being made by a narrator, host, in a voiceover, or through
on-screen graphics but shall not apply to statements made by tournament
participants. In addition, Producer represents and warrants that Producer will
ensure that all player participants in the PPT tournaments agree to comply with
all applicable rules of the game.
     K. Company will have the right to approve the talent used for the Program
and Episodes covered by such Additional Series Order (e.g., approval over the
Program announcers and host(s)), consistent with the Company-approved budgets
and talent availability. Company hereby preapproves solely for Season One, Kaye
Han, Mark Seif and Matt Corby.
     L. Producer represents and warrants that it has or will enter into
agreements with the relevant individual tournaments that will make it possible
to maintain a Professional Poker Tour consisting of the same event (or
comparable events if pre-approved by Company) as the event contemplated under
this Agreement and in order for Producer to fully perform under this agreement
for all Season.
     M. Intentionally Deleted. See Paragraph 14 above.
     N. Producer acknowledges and agrees that all tournaments shall be overseen
by an independent tournament director.
     O. Without limiting Company’s editorial rights in and to the Program and
for purposes of clarity, Producer acknowledges and agrees that Company’s
editorial rights include the right to pixilate, blur and/or remove audio and/or
visual elements of contained in the Program.
     P. In the event of a material breach, Company shall have fifteen (15) days
from notification by Producer of such breach to cure such breach. In addition,
the parties acknowledge and agree that, notwithstanding the provisions of
Paragraph 12 of Exhibit A to the Master Agreement, Producer’s right to cure as
set forth in such Paragraph 12 shall be increased from ten (10) days to fifteen
(15) days from notification to Producer.
     Q. Intentionally Omitted
     R. (i) Notwithstanding anything in this Agreement to the contrary, Producer
acknowledges and agrees that it will not permit any .com or .net (i.e.,
commercial website) company to be a sponsor of the Program, PPT (and all of its
tournaments) and/or PPT.com if such entity permits illegal gambling and/or
online gambling in the United States even if such online gambling in the US
becomes legal. In addition, Producer acknowledges and agrees that it will not
permit any .net (i.e., educational website) sponsor of the Program, PPT (and all
of its tournaments) and/or the PPT website if such entity permits gambling of
any kind. In addition to all of the representation and warranties set forth in
the Master Agreement, Producer represents and warrants to Company as follows:
(i) any .com sponsor of the Program, PPT (and all of its tournaments) and/or the
PPT website will be required by Producer to sign an affidavit, in form

-14-



--------------------------------------------------------------------------------



 



approved by Company, attesting to the fact that such website does not permit
illegal gambling and/or gambling by in the United States ; and (ii) any .net
sponsor of the Program, PPT (and all of its tournaments) and/or the PPT website
will be required by Producer to sign an affidavit, in form approved by Company,
attesting to the fact that such website does not permit gambling of any kind.
The obligations imposed on parties signing Affidavits shall be no more stringent
than the obligations that Company imposes on parties that Company contracts with
for online, educational sites related to gaming that are included within the
editorial of non-paid programming. Notwithstanding anything in this subsection
to the contrary, in the event Company determines that online gambling laws in
the US have changed sufficiently so that online gambling in the US becomes legal
and Company elects in its sole discretion to accept online gambling advertising
and sponsorships in the US from third parties, then Company shall offer Producer
the same opportunity in connection with the subject matter of this subsection on
the same terms and conditions as such third party (e.g. day part limitations,
disclaimer requirements).
          (ii) Without in any way limiting Company’s other rights under this
Agreement, and notwithstanding anything herein to the contrary, it is understood
that Company shall have the right to prior approval in writing of any and all
names and logos that appear in the Program (including, without limitation, the
Professional Poker Tour logo, and any promotional or sponsor logos that may be
featured on the table felt, jackets or otherwise) other than fleeting,
incidental appearances that fall under the so called “fair use” trademark
exception. In addition, without limiting the provisions of paragraph 17R(i)
above, in the event that Company approves the inclusion of the name and/or logo
any website that involves legal online gambling, Producer shall sign or cause to
be signed, as the case may be, one of the forms of affidavit referenced in
paragraph 17R(i) above (the “Affidavit”).
          (iii) Attached hereto as Exhibit I and included herein are the forms
of Affidavit to be used by Producer in accordance with this paragraph 17R.
     S. Nothing in this Agreement shall be deemed to limit, amend, restrict or
otherwise modify the provisions of the WPT Agreements.
     T. Notice of Material Breach and Right to Cure. If any party to this
Agreement believes that the other party has committed a material breach of any
provision hereof, then such party must provide notice in writing, specifying the
alleged material breaches and specifying the requested steps necessary to cure
such breaches, and provide fifteen calendar days from the date of receipt of
such notice for the other party or parties to cure such alleged material breach.
This provision is a material pre-condition to the institution of any litigation
by any party hereto against any other party hereto respecting a breach which is
capable of being cured.
     U. Attorneys Fees. The prevailing party in any litigation between or
including the parties hereto arising out of or relating to this Agreement shall
be entitled to an award of its reasonable attorney’s fees and costs and charges
incurred in such litigation.

-15-



--------------------------------------------------------------------------------



 



18. ADDITIONAL MODIFYING TERMS
     The provisions of this paragraph 18 shall govern notwithstanding anything
in this Agreement (i.e., the Attachment and/or the Master) to the contrary.
     A. Definitions. As used in this Agreement, the following terms shall have
the following meanings:
          (i) “Episode Clip” shall mean footage shot in connection with the
production of an Episode of the Program which is actually included within the
final edit of the Episode delivered to Company.
          (ii) “Existing Episode” shall mean any Episode of Professional Poker
Tour licensed to Company pursuant to this Agreement.
          (iii) “Extended Holdback Date” shall mean the date that is two
(2) years after the expiration of the License Period for each Episode, on an
Episode by Episode basis.
          (iv) “Existing Holdback Provisions” shall mean the following: (i) the
first sentence of Paragraph 11 of the Attachment to this Agreement, and
(ii) Paragraph 2 of Exhibit A, the Standard Terms and Conditions, of this
Agreement.
          (v) “Final Season” shall mean the last Season of Professional Poker
Tour events covered by Episodes ordered by Company pursuant to this Agreement.
          (vi) “New Season” shall mean one or more episodes covering the events
of the Professional Poker Tour Season occurring immediately following the Final
Season, including special events produced in connection therewith.
          (vii) “New PPT Season Holdback Date” shall mean the date that is one
(1) year after the Outside Premiere Date, provided that, if Producer fails to
deliver the Episodes comprising the first Season of the Program reasonably
consistent with the Production Schedule, the New PPT Season Holdback Date will
be the date that is eighteen (18) months following the Outside Premiere Date.
          (viii) “Outside New Season Holdback Date” is the later of (i) the New
PPT Season Holdback Date, and (ii) the “New WPT Season Holdback Date” (as
defined in the WPT Agreements).
          (ix) “Outside Premiere Date” is the earlier of (i) the date of the
initial exhibition by Company of any Episode produced in connection with the
Final Season, and (ii) the date that is four months after the delivery of an
Episode produced in connection with the Final Season.
          (x) “Outtake Clip” shall mean footage shot in connection with the
production of an Episode of the Program which is (i) not actually included
within the final edit of the Episode delivered to Company, and (ii) not a Sister
Clip.

-16-



--------------------------------------------------------------------------------



 



          (xi) “Outtake Clip Holdback Date” shall mean the date that is the
earlier to occur of: (a) the date that is six (6) months after the initial
exhibition of the Episode from which the applicable Outtake Clip was taken or
shot in connection with, or (b) the date that is nine (9) months after the
delivery of the Episode from which the applicable Outtake clip was taken or shot
in connection with, provided that with respect to the initial Season hereunder,
the outside date in this subsection 18A(xi)(b) shall be twelve (12) months after
delivery (i.e., in lieu of 9).
          (xii) “Poker Tour Show” shall mean a program produced by Producer
covering or presenting a poker tournament or series of poker tournaments other
than episodes produced in connection with the Professional Poker Tour or the
World Poker Tour.
          (xiii) “Poker Tour Show Holdback Date” shall mean December 31, 2007.
          (xiv) “Re-Creation Program” shall mean a program depicting a poker
tournament using the same players from a PPT tournament, who were included in an
Existing Episode (or actors impersonating the players) covering such PPT
tournament, in which (i) the players are dealt the same hands that they were
dealt in the Existing Episode, and (ii) the players play the hands the same way
that the players played the identical hands in the Existing Episode.
          (xi) “Sister Clip” shall mean footage shot in connection with the
production of an Episode of the Program which is (i) not actually included
within the final edit of the Episode delivered Company, and (ii) covering the
same or substantially the same moments in time as footage included within the
final edit of the Episode delivered to Company (e.g., without limitation,
footage of the same hand of poker that is featured within the Episode, but from
a different camera angle; if shooting at a 5:1 ratio, the four (4) shots not
used in the Episode would be considered “sister” shots of the shot included in
the Episode).
          (xii) “WPT Agreements” shall mean those certain agreements between
Producer and Travel Channel. respecting the license of rights to Travel Channel
in and to the WPT Series.
     B. New Seasons of Professional Poker Tour. The following provisions shall
govern Producer’s exploitation or license of Episodes produced in connection
with a New Season of the Professional Poker Tour.
          (i) Confirmation of Right to Exploit New Season. Notwithstanding
anything to the contrary in this Agreement, if Company declines to exercise the
option to acquire a New Season of Professional Poker Tour under Paragraph 4A of
this Agreement and its rights of first negotiation/last refusal therefor under
Paragraphs 8A and 8B of this Agreement have expired, Producer may exhibit or
permit a third party to exhibit the New Season of Professional Poker Tour within
the Territory in any and all media without restriction other than those in
Sections 18B(ii) and 18B(iii).
          (ii) Commencement of New Season. Producer shall not exhibit or permit
a third party to exhibit a New Season of the Professional Poker Tour or any
other programs covering Professional Poker Tour events or utilizing the
Professional Poker Tour trademark and logos (excluding Existing Episodes which
are subject to 18.C. below) within the Territory prior to the New PPT Season
Holdback Date. Producer shall not be restricted in any manner from

-17-



--------------------------------------------------------------------------------



 



exploiting or permitting a third party to exploit a New Season or other programs
covering the Professional Poker Tour events or utilizing the Professional Poker
Tour trademarks and logos (excluding Company-owned trademarks and Existing
Episodes which are still subject to Section C below) in the Territory subsequent
to the New PPT Season Holdback Date, even if such New Season or programs are
similar to Existing Episodes as clarified in paragraph 18D(v) below.
          (iii) Early Publicity Commencement. Notwithstanding anything to the
contrary in this Agreement, Producer may commence public activities to promote
and publicize the premiere of the New Season within the Territory in any and all
media commencing on the date that is thirty (30) days before the New PPT Season
Holdback Date; provided that Producer shall not cause there to be any promotion
of such New Season on any of the DCI Services.
     C. Holdback on Existing Episodes. Producer shall not exhibit, or permit a
third party to exhibit, any Existing Episode of Professional Poker Tour, (but
not including any outtakes or Sister Clips to the extent governed by
Section 18.E below) or versions thereof, on Television within the Territory
prior to the Extended Holdback Date; provided that, Producer may commence public
activities to promote and publicize the broadcast of an Existing Episode within
the Territory in any and all media commencing on the date that is thirty
(30) days before the Extended Holdback Date; and provided further that, nothing
contained in this Agreement shall limit Producer’s right to exploit
clips/footage from the Existing Episodes in accordance with Paragraph 11 of this
Agreement. Producer shall not be restricted in any manner from exploiting or
permitting a third party to exploit Existing Episodes within the Territory in
any and all media subsequent to the Extended Holdback Date respecting such
Episodes.
     D. Holdbacks on Poker Tour Shows.
          (i) Prior to the Poker Tour Show Holdback Date. Producer shall not
exhibit or permit a third party to exhibit any Poker Tour Show in the Territory
on Television prior to the Poker Tour Show Holdback Date. Subject to
Section 18.D(ii) below, Producer shall not be restricted in any manner from
exploiting or permitting a third party to exploit a Poker Tour Show within the
Territory in any and all media subsequent to the Poker Tour Show Holdback Date.
For purposes of clarity, subsequent to the Poker Tour Show Holdback Date,
Producer shall have the right to produce a program and/or television series for
exploitation in any and all media throughout the Universe covering or presenting
a poker tournament or series of poker tournaments, that incorporates or
features, inter alia, hole card cameras, graphical statistics, poker players
that might also appear at PPT events, the game of Texas Hold’em or a version
thereof, lighting and/or Casinos that might also be featured in the PPT Program,
even if such program or television series is similar to Existing Episodes, as
clarified in paragraph 18D(v) below, provided that Producer complies fully with
Section 18.D(ii) below.
     (ii) Subsequent to Poker Tour Show Holdback Date. After the Poker Tour Show
Holdback Date and prior to the Outside New Season Holdback Date, without
limiting Company’s rights pursuant to Paragraph 9 of the Agreement (i.e. first
negotiation and last refusal rights), Producer has the right to produce and
exploit Poker Tour Shows of any kind via Television in the Territory, provided
(i) such Poker Tour Show does not include Program footage (i.e. audio and/or
video) and/or Sister Clips from an Existing Episode prior to the expiration of
the applicable License Period for such Existing Episode, (ii) such Poker Tour
Show does not

-18-



--------------------------------------------------------------------------------



 



include the PPT theme song from the Program and/or the title of the Program
(i.e. “Professional” or “Poker Tour”), and/or (iii) such Poker Tour Show is not
a Re-Creation Program or a program covering the same PPT tournament as the
tournament covered by the Existing Episode (e.g. using Sister Clips or Outtake
Clips). Producer shall not be restricted in any manner from exploiting or
permitting a third party to exploit a Poker Tour Show that (i) uses the words
“Professional” or “Poker Tour” in the title and/or (ii) uses the WPT or PPT
theme song, in any and all media within the Territory subsequent to the Outside
New Season Holdback Date. For purposes of clarity, subsequent to the Outside New
Season Holdback Date, Producer shall have the right to produce a television
series for exploitation in any and all media throughout the Universe covering or
presenting a poker tournament or series of poker tournaments, that incorporates
or features, inter alia, hole card cameras, graphical statistics, poker players
that might also appear at PPT events, the game of Texas Hold’em or a version
thereof, lighting and/or Casinos that might also be featured in the PPT Program,
that also has the words “Professional” or “Poker Tour” in the title, and/or uses
the WPT or PPT Theme songs, even if such program or television series is similar
to Existing Episodes, as clarified in paragraph 18D(v) below.
          (iii) Existing Holdback Provisions. This Section 18.D. supersedes the
Existing Holdback Provisions in their entirety.
          (iv) Programs that are not Poker Tour Shows. Subject to Paragraph E
below, the PPT Agreement shall not be construed to limit Producer’s ability to
exploit or permit a third party to exploit programs that are not Poker Tour
Shows and/or Existing Episodes (subject to the first negotiation and last
refusal provisions in paragraphs 8 and 9 of this Agreement) throughout the
Universe in any and all media at all times.
          (v) Clarification. It is acknowledged that, without limiting any of
the provisions of this Agreement, Producer’s right to produce and exploit Poker
Tour Shows after the Poker Tour Show Holdback Date includes the right to produce
and exploit shows that are similar to Existing Episodes, and that poker shows
such as (i) Celebrity Poker (on Bravo), (ii) World Series of Poker (on ESPN) and
(iii) Hollywood Hold ‘Em (on E!) each would be deemed acceptable by Company
(i.e., if produced and exploited by Producer) and would not violate Company’s
rights during such period under this Agreement.
     E. Clip Rights. Notwithstanding Company’s exclusive rights in the Program
and any other provisions to the contrary under this Agreement, and in addition
to Producer’s right to exploit clips from the Program pursuant to this
Agreement:
     (i) Outtake Clips. Except as otherwise set forth in this Agreement,
Producer shall not exploit Outtake Clips on Television within the Territory
prior to the Outtake Clips Holdback Date. Producer reserves the right,
subsequent to the Outtake Clips Holdback Date and prior to the expiration of the
License Period for the Existing Episode from which the clip was cut or shot in
connection with, to exploit Outtake Clips as follows: (i) provided the
applicable Outtake Clips do not include any WPT, PPT and/or Company branding or
mentions of any kind, then such Outtake Clips may be exploited throughout the
Territory in any and all media; and (ii) if the applicable Outtake Clips include
any WPT, PPT and/or Company branding or mentions of any kind, then such Outtake
Clips may only be used on the Internet (i.e., the World Wide Web), subject to
paragraph 18E(iii) below (re Prohibited Sponsors). Producer shall not be
restricted in

-19-



--------------------------------------------------------------------------------



 



any manner from exploiting or permitting a third party to exploit: (x) Outtake
Clips outside of the Territory at any time; and/or (y) Outtake Clips (i.e., for
the purposes of clarification, in no event may such clips include any materials
owned, created and/or added by Company at any time) within the Universe in any
and all media subsequent to the expiration of the License Period for the
Existing Episodes from which the clips were cut from or shot in connection with.
     (ii) Sister Clips and Episode Clips. Except as otherwise set forth in this
Agreement, Producer shall not exploit Sister Clips or Episode Clips on
Television within the Territory prior to the expiration of the License Period
respecting the Episode from which the applicable Sister Clips or Episode Clips,
as applicable, were taken. Notwithstanding the foregoing, subject to paragraph
18E(iii) below, Producer shall have the right to commercially exploit up to a
maximum of five minutes of Episode Clips and Sister Clips from an Episode after
the Outtake Clip Holdback Date on the Internet (i.e., the world wide web),
solely for an online educational/instructional program concerning poker (i.e., a
how to play poker program or series) (the “Authorized Educational Use”) (i.e.,
for the purposes of clarification, in no event may such clips include any
materials owned, created and/or added by Company after delivery). The parties
acknowledge and agree that Producer shall have the unrestricted right to exploit
Sister Clips and Episode Clips (i.e., for the purposes of clarification, in no
event may such clips include any materials owned, created and/or added by TRV at
any time) throughout the Universe in any and all media, subsequent to the
expiration of the License Period respecting the Episode from which the
applicable Sister Clips or Episode Clips, as applicable, were taken or shot in
connection with.
     (iii) The rights reserved by Producer in this Section E respecting the
exploitation by Producer of the Outtake Clips, Sister Clips and Episode Clips
shall not be construed to permit Producer to stream an Episode or a virtual
reconstitution thereof on the Internet or elsewhere on Television in the
Territory prior to the expiration of the Extended Holdback Date. Producer
represents and warrants that Producer shall not exclude footage from the Program
for the purpose of retaining the best footage for use as Outtake Clips. In
addition, prior to the expiration of the applicable License Period, in no event
shall authorized uses of the Outtake Clips, the Sister Clips or the Episode
Clips be made, if the applicable clips include any branding for or
identification of WPT,r PPT and/or Company, where the use is sponsored by or
proximate to (i.e., visible or audible simultaneously with) references to or
advertising for products in the following categories: illegal activity of any
kind (for the purposes of clarity a sponsorship for a casino located in a state
where gambling is illegal would be prohibited, but a sponsorship for a casino
located in a place where gambling is legal would be permissible); tobacco;
firearms; sexual aids (e.g., Viagra and condoms); pornography and hard alcohol
(collectively “Prohibited Sponsors”), provided that it is expressly agreed that
in the event that TRV’s policies change with respect to sponsorship by any of
the Prohibited Sponsors, TRV will notify Producer and Producer will have the
right to seek sponsorship as may be permitted by the revised policy, and
provided further that Producer shall have the right to propose an exception for
any product(s) from the Prohibited Sponsor categories, and DCI will consider
such request for an exception in good faith. Failure by TRV to so notify
Producer of a change in its sponsorship policies shall not be deemed a breach of
this Agreement. By way of example with respect to Internet use, no Prohibited
Sponsors may appear adjacent to or on the same page view with (i.e., not
inclusive of any pop-ups over which Producer has no control) the applicable clip
hereunder; that is, any sponsorship

-20-



--------------------------------------------------------------------------------



 



by Prohibited Sponsors must be at least one click away from the authorized
Internet use of the clips).

     F. Limitation on Restrictions. Nothing contained in this Agreement shall be
construed to restrict Producer’s right to produce and exploit, or construed to
accord Company any rights (e.g. rights to holdback, exclusivity, exploitation,
negotiation, acquisition, or limitation) with respect to any of the following:
(a) the World Poker Tour, (b) programs that are not covering or presenting poker
tournaments (e.g. a dog show), and/or (c) programs that are not produced for
Television exploitation in the Territory and which in fact are not so exploited
in the Territory (e.g. poker and other programs produced for foreign
broadcasters).
     G. Conflicts. In the event of a conflict between any provision of this
Section 18 and another provision or provisions of this Agreement, the terms of
this Section 18 shall control.

-21-



--------------------------------------------------------------------------------



 



19.   INCLUSION OF STANDARD TERMS AND CONDITIONS

     The parties agree that except as expressly modified hereby, the Master
Agreement shall be ratified, confirmed and included herein. In the event of any
inconsistency between the terms of this Attachment and the Master Agreement, the
terms of this Attachment shall govern. The parties agree that the terms of the
Master Agreement, as modified hereby, express the entire agreement between
Company and Producer and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof.
     IN WITNESS WHEREOF, the parties hereto hereby execute this Attachment as of
the date first specified above.

                  WPT ENTERPRISES, INC.   DISCOVERY COMMUNICATIONS, INC.

 
               
By:
  /s/ Adam Pliska   By:   /s/ Patrick Younge              
 
                Printed Name: Adam Pliska   Printed Name:   Patrick Younge
 
               
 
               
Title:
  General Counsel   Title:   EVP/GM Travel Channel              
 
               
Date:
  1/25/06   Date:                      

-22-



--------------------------------------------------------------------------------



 



Exhibit C-1
PROFESSIONAL POKER TOUR — PAYMENT TEMPLATE
The Payment Schedule for each Season and each Episode or Additional
Series Episode, as the case may be, to be produced pursuant to this Agreement
shall be as follows:
PAYMENT A — **% of the total License Fee for each Episode and Additional
Special, as applicable: Payment to Producer: (a) within fourteen (14) days of
Producer’s execution of this Agreement, in connection with Episodes and
Additional Specials produced in connection with Season II, (b) within fourteen
(14) days of Company’s receipt of insurance policies required to be delivered
pursuant to the Program Materials in connection with Episodes to be produced in
connection with each Additional Series Order (if applicable) and only subsequent
to Company’s exercise of any Option pursuant to Paragraph 4(A) of the Agreement,
if ever; [and (c) within fourteen (14) days of Company’s receipt of insurance
policies required to be delivered pursuant to the Program Materials in
connection with each Special and Additional Special (as applicable) to be
produced pursuant to this Agreement, if any, and only subsequent to Producer’s
and Company’s agreement upon the License Fee in connection with each such
Special and or Additional Special].
PAYMENT B — **% of the License Fee for each Episode as applicable: Payment at
least thirty (30) days prior to commencement of principal photography of such
Episode as detailed in the mutually approved Production Schedule.
PAYMENT C — **% of the License Fee for each Episode as applicable: Payment
within 14 days of delivery to and approval by Company of the all Program
Production Milestone Materials – Editorial Milestones Items 1- 10. And Final
Program Materials – Program Master Tapes and Material Elements, Items A1-3 of
such Episode, Special or Additional Special as detailed in the mutually approved
Production Schedule.
PAYMENT D —**% of the License Fee for each Episode, as applicable: Payment
within 14 days of delivery to and approval by Company of (a) all Final Program
Materials, (b) Program Production Element Binder, Items B1-2 and (c) Program
Legal binder, Items C1-3 of such program as detailed in the mutually approved
production schedule.
The parties agree to work together to prepare the actual anticipated cash
payment dates payable pursuant to this Payment Template in accordance with the
Production Schedule in connection with each Episode, produced pursuant to this
Agreement; provide that, in the event of an inconsistency between this Payment
Template and the Payment Schedule, the Payment Template shall control.

-2-



--------------------------------------------------------------------------------



 



PART OF AGREEMENT BETWEEN THE DISCOVERY COMMUNICATIONS, INC.
AND WPT ENTERPRISES, INC.
DATED AS OF JANUARY __, 2006
Exhibit C-2
Payment Schedule

-1-



--------------------------------------------------------------------------------



 



WORLD POKER TOUR
PAYMENT SCHEDULE

EP. EVENT   LICENSE FEE   A
**%
  Upon Mutual  
Execution   B
**%
  Payment within  
30 days prior to
commencement
of scheduled
PPT Events   B
  Delivery  
Date   C
**%
Payment
  within 14 days  
of delivery to
and approval
by DCI of the
all Program
Production
Milestone
Materials   C
  Delivery  
Date   D
**%
Payment
within 14
days of
delivery to
and approval
by DCI of all
  Final Program  
Materials   D
  Delivery  
Date       P101A   Foxwoods A     $**     $**     $**     8-Oct-04     $**    
14-Feb-06     $**     28-Feb-06     $** P101B   Foxwoods B     $**     $**    
$**     8-Oct-04     $**     21-Feb-06     $**     7-Mar-06     $** P101C  
Foxwoods C     $**     $**     $**     8-Oct-04     $**     28-Feb-06     $**
    14-Mar-06     $** P101D   Foxwoods D     $**     $**     $**     8-Oct-04
    $**     7-Mar-06     $**     21-Mar-06     $** P101F   Foxwoods Final    
$**     $**     $**     15-Oct-04     $**     14-Mar-06     $**     28-Mar-06
    $** P102A   Commerce A     $**     $**     $**     7-Jan-05     $**    
21-Mar-06     $**     4-Apr-06     $** P102B   Commerce B     $**     $**    
$**     7-Jan-05     $**     11-Apr-06     $**     25-Apr-06     $** P102C 
Commerce C     $**     $**     $**     7-Jan-05     $**     24-Apr-06     $**
    9-May-06     $** P102D   Commerce D     $**     $**     $**     7-Jan-05    
$**     2-May-06     $**     16-May-06     $** P102F   Commerce Final       $**
    $**     $**     21-Jan-05     $**     2-May-06     $**     16-May-06     $**
P103A   Bay 101 A     $**     $**     $**     28-Jan-05     $**     16-May-06
    $**     30-May-06     $** P103B   Bay 101 B     $**     $**     $**    
28-Jan-05     $**     23-May-06     $**     6-Jun-06     $** P103C   Bay 101 C
    $**     $**     $**     28-Jan-05     $**     6-Jun-06     $**     20-Jun-06
    $** P103D   Bay 101 D     $**     $**     $**     28-Jan-05     $**    
13-Jun-06     $**     27-Jun-06     $** P103F   Bay 101 Final     $**     $**
    $**     4-Feb-05     $**     20-Jun-06     $**     4-Jul-06     $** P104A  
Bellagio A     $**     $**     $**     11-Mar-05     $**     4-Jul-06     $**
    18-Jul-06     $** P104B   Bellagio B     $**     $**     $**     11-Mar-05
    $**     18-Jul-06     $**     1-Aug-06     $** P104C   Bellagio C     $**
    $**     $**     11-Mar-05     $**     25-Jul-06     $**     8-Aug-06     $**
P104D   Bellagio D     $**     $**     $**     11-Mar-05     $**     1-Aug-06
    $**     15-Aug-06     $** P104F   Bellagio Final     $**     $**     $**    
25-Mar-05     $**     8-Aug-06     $**     22-Aug-06     $** P105A   Mirage A
    $**     $**     $**     8-Apr-05     $**     17-Aug-06     $**     31-Aug-06
    $** P105B   Mirage B     $**     $**     $**     8-Apr-05     $**    
29-Aug-06     $**     12-Sep-06     $** P105C   Mirage C/D     $**     $**    
$**     8-Apr-05     $**     6-Sep-06     $**     20-Sep-06     $** P105F  
Mirage Final     $**     $**     $**     8-Apr-05     $**     13-Sep-06     $**
    27-Sep-06     $**   TOTALS   $**   $**   $**       $**       $**       $**



--------------------------------------------------------------------------------



 



PART OF AGREEMENT BETWEEN THE DISCOVERY COMMUNICATIONS, INC.
AND WPT ENTERPRISES, INC.
DATED AS OF JANUARY __, 2006
Exhibit D
PROGRAM MATERIALS
PROGRAM MATERIALS: The Program Materials for each Program shall consist of
elements and documentation listed below. Producer and DCI (or DCI entity
previously identified in the preamble of the Agreement) further agree that DCI
may require Producer to deliver certain other materials, not included in this
Exhibit, in addition to the Program Materials specifically listed below (the
“Additional Program Materials”). Any and all Additional Program Materials will
be delivered to DCI by Producer and included as part of the Program Materials,
provided that, if and to the extent the cost of any Additional Program Materials
cannot be accommodated within DCI approved Production Budget, Producer shall
give DCI written notice of the incremental direct, out-of-pocket cost involved
and secure DCI’s prior written approval before incurring such additional cost.
INCOMPLETE DELIVERY: To the extent that any materials or documents are
incomplete or fail to meet the material requirements specified herein, DCI shall
so notify Producer with reasonable specificity, and Producer shall promptly
thereafter correct all such deficiencies by making delivery to DCI of the proper
materials and documents required hereunder. Acceptance by DCI of less than all
of the items required for delivery of the Program and/or release of the Program
by DCI prior to delivery of all of the items required for delivery of the
Program shall not be construed as a waiver by DCI of Producer’s obligation to
deliver any item required hereunder. Under no circumstances shall Producer be
relieved of the obligation to deliver all of the materials and documents
required hereunder, nor shall DCI be deemed to have waived any of said delivery
requirements unless DCI shall so notify Producer in writing, designating the
particular item or items which need not be delivered by Producer to DCI. If
Producer fails to correct the deficiency in a timely manner and if DCI is
required to correct the deficiencies directly, DCI reserves the right to take
steps to recover those direct costs incurred by withholding those direct costs
from the final payment/budget contribution. If there is a deficiency, DCI shall
be reimbursed for any direct costs incurred because of such deficiency,
including but not limited to any additional QC checks beyond the initial QC.
PROGRAM MATERIAL SHIPPING: Prior to each shipment, notification of delivery must
be conveyed via e-mail to the assigned DCI Production Manager. Delivery
notification must contain a copy of the shipment’s complete inventory, shipment
method and airbill information.
EDITORIAL MILESTONE MATERIALS
SENT TO:
Discovery Communications, Inc.
Attention: JOE SWIFT
One Discovery Place
Silver Spring, MD 20910-3354

  1.   Intentionally deleted     2.   PROGRAM DESCRIPTION ONE SHEET: Program
description of 100 words or more for the Program. Hard copy and electronic
version. Final version of One Sheet delivered with Program rough-cut.     4.  
PROGRAM CUTS: All cuts will be delivered with scratch track narration, burn-in
time code and with corresponding script with time code. Fine cuts should be
accompanied by a revised credit list (delivered electronically) for final DCI EP
approval. Cuts delivered via Digital Media Delivery or VHS.     5.   DRAFT
PROGRAM CREDITS: Electronic copy delivered with rough-cut/fine-cut for DCI EP
approval.     7.   REVISED PRODUCTION SCHEDULES: Copy of updated production
schedule should be sent to EP and PM when shooting/production shifts by one or
more weeks and final delivery or budget are impacted.     6.   BETACAM SP NTSC
PROMOTIONAL VIDEO SELECT REEL: Minimum of ten minutes of broadcast quality
footage [with nat sound) to be used by DCI in any medium to promote the Program
or DCI. Select Reel should not be a post- “produced” tape. All materials cleared
as required by the contract for use within the Program and for promotional use
in all media, all markets worldwide in perpetuity. Delivery of this reel is at
the request of DCI at milestones of production and post production, however if
program delivery is less than 5 weeks before broadcast, reel must be delivered
at a minimum of 5 weeks prior to broadcast.     7.   TOURNAMENT DIRECTORS
ASSOCIATION: A description of the Association should be sent to the PM.

INSURANCE, and LEGAL MILESTONE MATERIALS

-1-



--------------------------------------------------------------------------------



 



SENT TO:
Discovery Communications, Inc.
Attention: SYDNI DREHER
One Discovery Place
Silver Spring, MD 20910-3354

  1.   PRODUCTION INSURANCE POLICIES: Copy of production’s insurance policies
(including, but not limited to: Worker’s Compensations, Production Insurance
Package, US and/or Foreign General Liability, Non-Owned Auto Liability,
Cast/Keyman). Production Insurance is to be bound before production’s contracted
start date.     2.   E&O INSURANCE CERTIFICATE: Producer should obtain E&O
policy through DCI’s preferred vendor. Title & Trademark clearance for all
shows, full commissions and co-productions is the responsibility of the
Producer. The title search is a vital component of your Errors and Omissions
coverage. You must obtain DCI approval of your title prior to activating the
title search. E&O (Errors and Omissions) liability insurance policy, applicable
to the exhibition and distribution of the Program, should include the following:

  a.   If required by DCI, Producer will add the program’s talent performers to
Producer’s E&O policy.     b.   Certificate is to contain the Program Title and
name Travel Channel, LLC as additionally insured.     c.   Term: Coverage should
be maintained for no less than three (3) years .     d.   Limits: Should have
limits of at least $1,000,000 per occurrence, $3,000,000 in the aggregate (with
a deductible of no more than $25,000) with respect to each loss or claim
involving the same offending act, failure to act, or matter, whether made by one
or more persons and regardless of frequency of repetition, relating to the
Program and insuring Producer against all liability assumed by Producer.     e.
  On-line Endorsement: (if applicable)     f.   Title & Trademark Coverage: (NOT
APPLICABLE))

  3.   TITLE CLEARANCE REPORT. A copy of Program’s Title Clearance Report should
be included in binder. Title Clearance report must detail full search including:
federal all classes, state, common law and domain name.

FINAL PROGRAM MATERIALS AND FINAL PROGRAM LEGAL AND PRODUCTION ELEMENT BINDERS
SENT TO:
Discovery Communications, Inc.
Greg Ellison/DCI Library Services
Reference: SYDNI DREHER
8045 Kennett Street
Silver Spring, MD 20910
240-662-4711
240-662-1427 (fax)
Series final music cue sheet should be delivered with first Program protection
master tape. Music cue sheets should be sent via e-mail to
music_cue@discovery.com and your Production Manager. In addition, final Program
transcript with CD or DVD disc should be sent to DCI at the time protection
masters are sent to DCI.
DCI TECHNICAL SPECIFICATIONS: Reference the Technical Specifications of this
Agreement for requirements regarding DCI bug clearance.
NON-LINEAR ON-LINE OUTPUT: DCI currently does not consider direct non-linear
output using lossy compression as industry
standard/accepted norms. Output from an uncompressed non-linear editing system
is accepted, provided that the SMPTE 259M SDI interface is used for input and
output, and a high-quality 10-bit analog to digital converter is used.
COMPRESSED SHOOTING: DCI currently does not accept Programs shot on highly
compressed digital formats such as mini DV, DV Cam and DVC Pro formats. For this
Series only the PD 150 Mini DV and DV cameras will be accepted – this is
non-precedent setting.
TAPE LABELS: Labels must be typed in English and contain Program Series/episode
title on all elements, material type (master, protection master, etc.) audio
assignment, format (NTSC/PAL), aspect ratio (anamorphic/16:9), time code
information (Drop/Non-Drop, VTC, ATC), Record Date, Facility Name and Shoot
Location.
TECHNICAL FAILURES: If the protection master fails DCI’s Quality Control
(QC) beyond the initial QC, DCI reserves the right to take steps to recover
those direct costs incurred by withholding those direct costs from the final
payment/budget contribution.

-2-



--------------------------------------------------------------------------------



 



SHIPPING: Items listed below should be sent directly to Library Services as
listed on the front of this Program Materials Exhibit

A.   PROGRAM MASTER TAPES and MATERIAL ELEMENTS: Program Master Tapes and
Protection Master Tapes are to be shipped separately. First ship the Program
protection masters for DCI Quality Control (QC) acceptance. Following 10
business days of DCI’s receipt of the protection masters, ship the Program
material elements, Program binders and Program master tapes. This production
shall be photographed 4:3 Full Frame on Beta SP & DV Cameras NTSC , mastered and
delivered 4:3 full frame on Digital Betacam NTSC and aired in 4:3 full frame.

  1.   DIGITAL BETACAM STEREO PROGRAM MASTER TAPE (MONO COMPATIBLE):         24
x 120:00 Commercial Minutes — Cut to Network Clock Program with text, graphics
(including opening title sequence), bumps/teases (if required) and Program
credits (including Program bug with dot.com) A completed *DCI Runsheet must be
enclosed with each Program master tape.         Program master should be
delivered as follows:         120:00 COMMERCIAL MINUTES — CUT TO NETWORK CLOCK
PROGRAM: Clock provided by Network.

  a.   :30 second CREDIT BED. Final DCI approved credits for the Program.

  §   30 secs prior to end of Program, insert lower third credit bed over
content, per PMD Production Guide website guidelines.     §   The Credit Bed is
to be exactly :30 seconds and is to include all billboard, titlecard and
copyright information unless otherwise approved by DCI     §   :05 second
segment of black

  b.   PROGRAM END CREDIT ROLL:

  §   At the end of Program fade to black, insert a 1/2 second pad of black
(included in program time) before credit roll.     §   :30 second CREDIT ROLL
with music bed: Final DCI approved credits for the Program. The credit roll is
to be exactly
:30 seconds and is to include all billboard, titlecard and copyright information
unless otherwise approved by DCI.     §   :05 second segment of black

      PROGRAM MASTER AUDIO ASSIGNMENT:         All Stereo shall be fully mono
compatible. Fully mono compatible requires that when the left and right stereo
channels are actively combined to mono there is no discernible change in audio
level or fidelity.

Stereo Audio Assignment:
Channel 1: Full mix stereo left
Channel 2: Full mix stereo right
Channel 3: Full mix minus narration, stereo left**
Channel 4: Full mix minus narration, stereo right**
 

  **   Tracks SHOULD be dipped for narration on Program Master. On-camera host
audio is considered dialogue, off-camera host audio is considered narration.
Host dialogue that transitions to narration should continue to the end of the
host statement.     2.   DIGITAL BETACAM STEREO PROGRAM PROTECTION MASTER (MONO
COMPATIBLE): Clone of Stereo Master. Specifications as A-1.     3.   TEXTLESS
STEREO PROGRAM MASTER: Program Masters will be clean without titles, lower
thirds and credits. Specifications as in A-1.     4.   DIGITAL BETACAM STERO
PROGRAM MASTER: Program Masters will be delivered without dot.com references or
bug.     5.   DIGITAL BETACAM STERO PROGRAM MASTER: Program Masters will be
delivered without dot.com references, but including bug.

B.   PROGRAM PRODUCTION ELEMENT BINDER: The required documents are to be filed
and inventoried throughout production. Producer is to send the binder with all
required documents to DCI upon completion of the binder in its entirety. It is
recommended to keep documents in tact in the binder and to not send DCI single
documents outside the assigned binder. DCI is to receive all original material
and the producer is to retain a duplicate binder of all materials. Binders are
to be sent in 10 business days after DCI’s receipt of the protection master.

  1.   *FINAL PROGRAM SCRIPT and SCRIPT DISK: Final complete, verbatim script of
final master Program containing “non-scripted” interviews. Script should be
accurate transcription of Program master with corresponding running time code
referencing specific

-3-



--------------------------------------------------------------------------------



 



      photographic action and transcribed audio. Script should be submitted on
typewritten hard copy and CD-Rom with script in Microsoft Word or DOS ASCII TEXT
format.     2.   FINAL CREDIT LIST: Final DCI approved, graphic master credit
list for the Program. Denoting (*) all contractually obligated credits which
have received DCI’s prior approval. Include all billboard, titlecard and
copyright information.

C.   PROGRAM LEGAL BINDER:

  1.   *MUSIC CUE SHEET: Music cue sheet detailing all music contained in the
Program, including the title of each composition, the names of composers,
publishers, and copyright owners, the usage (whether instrumental,
instrumental-visual, vocal-visual or otherwise), the place and number of such
uses in the Program and in/out cues and running time for each cue, the
performance rights society involved, and any other information customarily set
forth in music cue sheets. Upon delivery of the protection master the music cue
sheet must be sent electronically to music_cue@discovery.com and your DCI
Production Manager. In the subject line of the email please include the
following information: Series/Program title and episode title, preceded by “COM”
to indicate this is a commission Program. A hardcopy of the music cue sheet
should be delivered in the Legal binder.     2.   *COPY
RELEASES/LICENSES/AGREEMENTS AND CORRESPONDING LOGS (Logs should be submitted on
typewritten hard copy and CD-Rom): Place the corresponding log sheet in front of
the original release documents. Copy release/license/agreement documents are to
be filed and logged in order as they appear in the Program. Only log each
release once, as they appear initially in the Program master tape. If a person
does not appear in the final Program, log that release after those in the final
Program — indicate on the Log sheet “NOT IN FINAL PROGRAM” and list the camera
tape only. Refer to the source of all third party footage in the exact form as
it appears on the release. Please note that if it is not possible to deliver
English language agreement, an English language translation must accompany any
agreement delivered in a foreign language.         If applicable, attach DCI’s
written rights waiver approvals to each license and note that a Rights Waiver
has been issued on the log. Indicate on your log if step-up rights have been
negotiated in the agreement.

  a.   Copy of Personal Releases and Corresponding Log
    b.   Copy of Shoot Location Release/Permit and Corresponding Log     c.  
Copy of Name/Product/Logo Release and Corresponding Log

-4-



--------------------------------------------------------------------------------



 



Exhibit E[NEED FINAL APPROVAL STILL FROM COMPANY]
CREDITS EXHIBIT
Professional Poker Tour
Season 1
SHORT CREDIT TEMPLATE
executive producer
STEVEN LIPSCOMB
co-executive producer
JOSEPH GRIMM
executive in charge of production
ROBYN MODER
supervising producer
BILL OLSON
field reporter
KAYE HAHN
commentators
MATT CORBOY
MATT SEIF
DIRECTOR
FRANK ISHIZAKI
producer
DAVE DIGREGORIO
senior editor
JOHN WOLFENDEN
coordinating producer
BREN FITZPATRICK
production managers
CYNTHIA FRASER
WENDY HYMOWITZ
technical supervisor
JEFF HAPP
engineering
LOUIS MOLNAR
SCOTT WIDDER
camera
MATTHEW BLUTE
JOEY BERTCHI
DAWN FLEISCHMAN
PAUL HANNUM
MARCO HOFFMAN
ANTHONY MILLER

-5-



--------------------------------------------------------------------------------



 



J.R. REID
FRANCIS VINCENT
NATHAN WOODDY
audio
STAN KIDD
ROBERT MARTINEZ
DAN MAY
DAVE MCJUNKIN
video tape
BRIAN ADRIANE
JIM WHITE
art director
KEVIN KING
lighting director
JOHN CONTI
gaffer
TOM MURPHEY
board operator
ROB HUME
post production supervisor
SHAWN SANBAR
editors
JOSH FRANCO
MARK PINCEK
on-line editor
JEFFREY C. DEKLE
post production coordinator
CHRIS DIXON
assistant editors
DAVID DEAN
SOWJANYA KUDVA
PRESTON RAPP
MATT SILVA
CAM SOPER
associate producer
CHRISTOPHER PALBICKI
production coordinators
JENNIFER ROOP
TBD
post associate producer
ALEX OUTHRED
music composer
GARY S. SCOTT
tournament announcers
LINDA JOHNSON
SAM MINUTELLO
voice over announcer

-6-



--------------------------------------------------------------------------------



 



DAVID BRET EGEN
promotional consideration paid for by
[MICHELOB AMBER BOCK
GENERAL MOTORS
MIRAGE HOTEL & CASINO]
FOR THE TRAVEL CHANNEL
executive producer
JOE SWIFT
production assistant
JILLIAN SHERMAN
director of production management
SYDNI DREHER
vp of production
BILL MARGOL
Produced by WPT Enterprises, Inc. for Travel Channel
Travel Channel LOGO
© 2006 WPT Enterprises, Inc.*

-7-



--------------------------------------------------------------------------------



 



Exhibit F
PRODUCTION SCHEDULE

                                                                         
 
                                                                       
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         

-8-



--------------------------------------------------------------------------------



 



                                                                Season I -
Professional Poker Tour Series - Tour Events     Ep. #     Episode     Pre-Prod.
    Production     Post Prod.     Rough Cut     Fine Cut     Promo     Masters  
  Airdate    
P101A
    Foxwoods A     09/12/04-11/07/04     11/07/04-11/13/04     09/12/05-11/21/05
    01/30/06     02/06/06     02/08/06     02/13/06          
P101B
    Foxwoods B     09/12/04-11/07/04     11/07/04-11/13/04     09/26/05-12/05/05
    02/06/06     02/13/06     02/15/06     02/20/06          
P101C
    Foxwoods C     09/12/04-11/07/04     11/07/04-11/13/04     10/03/05-12/12/05
    02/13/06     02/20/06     02/22/06     02/27/06          
P101D
    Foxwoods D     09/12/04-11/07/04     11/07/04-11/13/04     10/10/05-12/19/05
    02/20/06     02/27/06     03/01/06     03/06/06          
P101F
    Foxwoods Final     09/19/04-11/14/04     11/14/04-11/20/04    
10/17/05-12/26/05     02/27/06     03/06/06     03/08/06     03/13/06          
P102A
    Commerce A     12/12/04-02/06/05     02/06/05-02/12/05     10/31/05-01/09/06
    03/06/06     03/13/06     03/15/06     03/20/06          
P102B
    Commerce B     12/12/04-02/06/05     02/06/05-02/12/05     11/07/05-01/16/06
    03/14/06     03/27/06     03/29/06     04/03/06          
P102C
    Commerce C     12/12/04-02/06/05     02/06/05-02/12/05     11/14/05-01/23/06
    03/21/06     04/03/06     04/05/06     04/10/06          
P102D
    Commerce D     12/12/04-02/06/05     02/06/05-02/12/05     11/21/05-01/30/06
    04/04/06     04/17/06     04/19/06     04/24/06          
P102F
    Commerce Final     12/26/04-02/20/05     02/20/05-02/26/05    
12/05/05-02/13/06     04/11/06     04/24/06     04/26/06     05/01/06          
P103A
    Bay 101 A     01/02/05-02/27/05     02/27/05-03/05/05     12/07/05-02/15/06
    04/25/06     05/08/06     05/10/06     05/15/06          
P103B
    Bay 101 B     01/02/05-02/27/05     02/27/05-03/05/05     12/21/05-03/01/06
    05/02/06     05/15/06     05/17/06     05/22/06          
P103C
    Bay 101 C     01/02/05-02/27/05     02/27/05-03/05/05     12/28/05-03/08/06
    05/16/06     05/29/06     06/01/06     06/05/06          
P103D
    Bay 101 D     01/02/05-02/27/05     02/27/05-03/05/05     01/09/06-03/20/06
    05/23/06     06/05/06     06/07/06     06/12/06          
P103F
    Bay 101 Final     01/09/05-03/06/05     03/06/05-03/12/05    
01/18/06-03/29/06     05/31/06     06/12/06     06/14/06     06/19/06          
P104A
    Bellagio A     02/13/05-04/10/05     04/10/05-04/16/05     02/01/06-04/12/06
    06/13/06     06/26/06     06/28/06     07/03/06          
P104B
    Bellagio B     02/13/05-04/10/05     04/10/05-04/16/05     02/08/06-04/19/06
    06/27/06     07/10/06     07/12/06     07/17/06          
P104C
    Bellagio C     02/13/05-04/10/05     04/10/05-04/16/05     02/15/06-04/26/06
    07/03/06     07/17/06     07/19/06     07/24/06          
P104D
    Bellagio D     02/13/05-04/10/05     04/10/05-04/16/05     03/01/06-05/10/06
    07/10/06     07/24/06     07/26/06     07/31/06          
P104F
    Bellagio Final     02/27/05-04/24/05     04/24/05-04/30/05    
03/15/06-05/24/06     07/17/06     07/31/06     08/02/06     08/07/06          
P105A
    Mirage A     03/13/05-05/08/05     05/08/05-05/14/05     03/22/06-05/31/06  
  07/31/06     08/14/06     08/16/06     08/16/06          
P105B
    Mirage B     03/13/05-05/08/05     05/08/05-05/14/05     03/29/06-06/07/06  
  08/07/06     08/21/06     08/23/06     08/28/06          
P105C
    Mirage C/D     03/13/05-05/08/05     05/08/05-05/14/05     04/12/06-06/21/06
    08/14/06     08/28/06     08/30/06     09/05/06          
P105F
    Mirage Final     03/13/05-05/08/05     05/08/05-05/14/05    
04/26/06-07/05/06     08/21/06     09/04/06     09/06/06     09/12/06          



**   Undecided as to which episode will be pulled from the series. 25 episodes
shot. 24 episodes to be posted.





--------------------------------------------------------------------------------



 



Exhibit G
TECHNICAL SPECIFICATIONS
This exhibit contains all technical specifications for NTSC, PAL, 1125/59.94
INTERLACE HD, 1125/23.98 PROGRESSIVE HD AND 11/25/25 PROGRESSIVE HD DCI
TECHNICAL REQUIREMENTS. REFER to your contracted DCI PROGRAM MATERIALS EXHIBIT
for program’s contracted technical requirement.
GENERAL STANDARD DEFINITION TECHNICAL REQUIREMENTS
STANDARD DEFINITION VIDEO REQUIREMENTS:
Video Footage should be acquired using formats acceptable to DCI on
professional-quality media. Productions may be photographed using any of the
following formats:
For this series only, the PD150 and DVcam format will be accepted. This is
non-precedent setting.

          Standard Definition Formats   High Definition Formats   Film Formats  
Sony Digital Betacam
  Sony HDCAM   Super 16 MM Film
Sony Betacam SP
  Sony HDCAM SR   35 mm film
Sony MPEG IMX 50 mb (tape)
  Panasonic DVC PRO 100 mb (HD)   70 mm film (IMAX)
Sony MPEG IMX 50 mb (XDCAM)
  Panasonic HD-D5 (Film Transfers)    
Panasonic DVC PRO 50 (tape)
       

Material not acquired in one of the acceptable formats must be approved by the
Production Manager prior to the commencement of production.
Video program material shall be produced using industry standard and accepted
norms good practice and workmanship. DCI requires that its production partners
use only selected codecs and media types when working in non-linear editing
systems. Systems that use uncompressed SDI or JFIF 1:1 are acceptable; as are
systems that use MXF compliant MPEG-2 I frame media at 50 mbps. Systems that use
Motion JPEG codecs, DV 25 media, or JFIF at ratios higher than 1:1 are not
acceptable for online output. If there are questions about the qualifications of
a particular editing system or type of media, please contact the DCI Technical
Standards and Operations group.



Acceptable Editing Codecs

Codec   Bit rate or Ratio  
Uncompressed 601 digital
  270 mbps
MPEG-2 MXF
  50 mbps I-frame
JFIF (Meridian/ Symphony)
  1:1

Unacceptable Editing Codecs

      Codec   Bit rate or Ratio  
DV 4:1:1 or 4:2:0
  25 mbps
JFIF (Meridian / Symphony)
  Ratios greater than 1:1
Motion JPEG (AVR)
  AVR 2 to AVR 77



Master and source videotapes must meet industry standard or industry-accepted
standards for tape format interchange. All tapes should be recorded on VTRs that
have been maintained in compliance with the manufacturer instructions and have
been accurately calibrated per the manufacturer specifications.
DCI Bug Clearance Specifications:
Due to the extensive amount of graphics used in these programs, PPT will post
the Travel Channel on-air bug directly on their masters. This allows PPT to
remove and replace the bug to avoid interfering with the designated bug area.
This also assumes that the network ID will not be keyed over the signal for any
airing of these programs.

-9-



--------------------------------------------------------------------------------



 



Bug Placement shall fall into the space between 38.7 microseconds and 50,0
microseconds between lines 190 and 243 (field 1) NTSC, lines 228 and 290 (field
1) PAL. This space represents a large portion of the lower right corner of the
television image. In addition, to prevent Interference with International ID’s,
text, elements shall not be placed between 41.3 microseconds and 50.3
microseconds between lines 34 and 81 (field 1) NTSC, lines 41 and 96 (field 1)
PAL.
The bug used in post production by PPT, should maintain the same chrominance,
luminance, and saturation levels as the bug airing out of master control.
STANDARD DEFINITION AUDIO REQUIREMENTS:
Audio program material shall be produced using industry standard and accepted
norms for good practice and workmanship. The audio portion of the master and
source audio and videotapes must be produced so that no noise, static, dropouts
or extraneous distortion is recorded in the audio. The audio mix should also be
well balanced and equalized, with dialogue and narration clearly able to be
heard.
Audio channels — Stereo audio must be fully mono compatible. The audio channels
must be in the proper phase. NOTE: Full Mono Compatibility means that when the
left and right stereo channels are actively combined to mono there is no
discernible change in audio level or fidelity. Full mix and split audio tracks
should be phase coherent (synchronized) to prevent difficulty editing between
these tracks, as necessary.
Audio Levels: Program audio must reflect reference tone level. Audio levels are
evaluated using three different measurements, audio signal peak, average
loudness, and dialogue loudness. Program audio must adhere to DCI standards for
all three measurements.
Peak audio levels are evaluated using a digital true-peak meter with a 0
millisecond rise response. Assuming a reference level of –20 dBFS, peak audio
levels may not rise above –10 dBFS at any point during the program.
Average loudness levels are evaluated using digital meters calibrated to the VU
ballistic with a 300 ms rise response. Assuming a reference level of –20 dBFS
(+4 dBu), VU levels should consistently fall between –25 dBFS and –18 dBFS
during the majority of the program, and never rise above –17 dBFS at any point
during the program.
     DCI also requires that program dialogue levels be analyzed using a Dolby
LM100 broadcast loudness meter. The LM100 tool allows for dialogue to be
measured distinctly and provides a reference for how loud spoken language will
“sound” to the home viewer. When measured on a LM100 meter, dialogue levels
should read between –26 dBFS and –28 dBFS as an average for the entire program.

                  Average loudness   Peak audio levels   Dialogue Normalization
Track Type   (VU) levels   (Digital True Peak)   and Loudness (LM100)  
Full Mix
  -25 to -18 dBFS   -14 to -10 dBFS   -26 to –28 dBFS
Surround Sound Mix Tracks
  -25 to -18 dBFS   -14 to -3 dBFS   -26 to –28 dBFS
Element Tracks (Music, Effects, Mix minus Narration, Dialogue, Narration)
  -25 to -18 dBFS   -14 to -3 dBFS   Unrestricted

Audio compression: Program audio should have good dynamic range, but not be
overly dynamic. While some compression may be needed to control the dynamic
range of the program audio, excessive audio compression of the final mix should
be avoided. Audio signal peaks should be approximately 8 to 10 db above program
reference levels, and average loudness measurements should be comparable to
reference levels.
NTSC TECHNICAL REQUIREMENTS
NTSC VIDEO SPECIFICATIONS:
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
00:58:30:00
  00:59:30:00   1:00:00   SMPTE Color Bars at 75% saturation   Reference tone at
1 khz on channels 1 and 2, reference tone of 400 hz on channels 3 and 4.
Reference tone should be at +4dbu with a 600 ohm impedance load (Equal to –20
dBfs)

-10-



--------------------------------------------------------------------------------



 



                  Starting Code   Ending Code   Duration   Video   Audio
00:59:30:00
  00:59:35:00   00:05:00   Black   Silence
00:59:35:00
  00:59:50:00   00:15:00   Program Slate (see details below)   Silence
00:59:50:00
  00:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
00:59:58:00
  01:00:00:00   00:02:00   Black   Silence
1:00:00:00
          Program begins   Program begins

Timecode: NTSC tapes must be recorded with drop frame time code that adheres to
SMPTE 12M specifications.
Vertical blanking should adhere to SMPTE specification 170 M.
Discovery will accept vertical blanking that falls between 17 and 22 scan lines
when measured as a composite NTSC signal.
Horizontal blanking should adhere to SMPTE specification 170 M
Discovery will accept horizontal blanking widths of between 10.4 and 12.0
microseconds, with a front porch measurement of 1.0 to 2.0 microseconds and a
distance of 9.4 to 10.0 microseconds from the falling edge of sync to the end of
the horizontal blanking. For NTSC programs, Discovery measures the start of
blanking as the edge of the signal crosses below 7.5 IRE, and the end of
blanking as the signal crosses above 7.5 IRE. Black edges on the image will be
measured as program blanking, and may result in blanking measurements being
wide.
Composite video white levels should not exceed 100 IRE units, and program black
levels should not extend below 7.5 IRE units. Neither the program luminance
whites nor blacks should be clipped excessively.
Composite chroma levels should not exceed 120 IRE when measured in the composite
color space using a waveform monitor with a flat filter. Illegal levels may be
clipped to prevent transmission over modulation, resulting in a loss of color
fidelity and detail. Discovery standards do not distinguish between shows of
digital component origination or those of composite origination when evaluating
encoded chrominance levels. If digital production methods are used, it is the
responsibility of the production company to ensure that the encoded signal meets
the composite guidelines. All programs will be judged against these analog
composite guidelines, irrespective of their native origination.
Program Text Title Safe
Program text should be kept in the text safe area as defined in SMPTE RP 218.
For NTSC (525) signals, the safe title area is the central 80% of the picture,
an area of 576 by 384 pixels beginning 72 pixels from the left edge and 47
pixels from the top of the image and ending 648 pixels from the left edge and
432 pixels from the top of the image.
ASPECT RATIO GUIDELINES:
Images acquired in the 16:9 aspect ratio must be protected for 14:9 viewing.
16:9 NTSC Letterbox: 181 scan lines, picture starts at line 50 and letterbox
ends at 233
NTSC TIMECODE SPECIFICATIONS:
Time code – SMPTE Dropframe time code is mandatory. Program start time code must
read 01:00:00:00. Time code should be continuous, without error, and contain the
appropriate flagging information in adherence with SMPTE specification 12 M. All
time code references, i.e. vertical interval time code, (VITC), longitudinal
time code. (LTC) or audio sector time code on Digital formats (ASTC) must match
exactly.

-11-



--------------------------------------------------------------------------------



 



(DISCOVERY LOGO) [v18125v1812503.gif]
PAL TECHNICAL REQUIREMENTS
PAL VIDEO SPECIFICATIONS:
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
09:58:30:00
  09:59:30:00   1:00:00   SMPTE Color Bars at 75% saturation   Reference tone at
1 khz on channels 1 and 2, reference tone of 400 hz on channels 3 and 4.
Reference tone should be at +4dbu with a 600 ohm impedance load (Equal to –20
dBfs)
09:59:30:00
  09:59:35:00   00:05:00   Black   Silence
09:59:35:00
  09:59:50:00   00:15:00   Program Slate (see details below)   Silence
09:59:50:00
  09:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
09:59:58:00
  10:00:00:00   00:02:00   Black   Silence
10:00:00:00
          Program begins   Program begins

Vertical blanking should fall within EBU specifications, adhering to the ITU-R
standard BT.470-6.
Discovery will accept programs with vertical blanking measurements of between 23
and 26 scan lines.
Horizontal blanking should fall within EBU specifications, adhering to the ITU-R
standard BT.470-6.
Discovery will accept horizontal blanking widths of between 11.5 and 13.0
microseconds, with a front porch measurement of 1.0 to 2.0 microseconds and a
distance of 10.5 to 11 microseconds from the falling edge of sync to the end of
the horizontal blanking. For PAL programs, Discovery measures the start of
blanking as the edge of the signal crosses below 0 millivolts and the end of
blanking as the signal rises above 0 millivolts. Black edges on the image will
be measured as program blanking, and may result in blanking measurements being
wide.
Time code – EBU Time code is mandatory. Program start time code must read
10:00:00:00. Time code should be continuous, free of errors, and contain all
appropriate flagging bits. All time code references, i.e. vertical interval time
code, (VITC), longitudinal time code. (LTC) or audio sector time code on Digital
formats (ASTC) must match exactly.
Composite video white levels should not exceed 700 mv, and program black levels
should not extend below 0 mv. Program white and black levels should not be
clipped excessively.
Composite chroma levels should not exceed 840 mv and may be clipped to prevent
transmission over modulation. Discovery standards do not distinguish between
shows of digital component origination or those of composite origination when
evaluating encoded chrominance levels. If digital production methods are used,
it is the responsibility of the vendor to ensure that the encoded signal meets
the composite guidelines. All programs will be judged against these analog
composite guidelines, irrespective of their native origination. PAL composite
gamut legality is also required of all programs, irrespective of origination.
Program Text Title Safe
Program text should be kept in the text safe area as defined in SMPTE RP 218.
For PAL (625) signals, the safe title area is the central 80% of the picture, an
area of 576 by 460 pixels beginning 72 pixels from the left edge and 58 pixels
from the top of the image and ending 648 pixels from the left edge and 518
pixels from the top of the image.
ASPECT RATIO GUIDELINES WHEN DELIVERING LETTERBOX FORMATS:
16:9 PAL Letterbox: 216 scan lines, picture starts at line 58, ends at 275
Images acquired in the 16:9 aspect ratio must be protected for 14:9 viewing.

-12-



--------------------------------------------------------------------------------



 



(DISCOVERY LOGO) [v18125v1812503.gif]
GENERAL TECHNICAL REQUIREMENTS FOR HD
HIGH DEFINITION VIDEO REQUIREMENTS:
Video Footage should be acquired using formats acceptable to DCI on
professional-quality media. Productions may be photographed using any of the
following formats:

          High Definition Formats   Acceptable Upconversion Formats   Film
Formats  
Sony HDCAM
  Sony Digital Betacam   35 mm Film
Sony HDCAM SR
  Sony Betacam SP   70 mm Film (IMAX)
Panasonic DVC PRO 100 mb (HD)
  Sony MPEG IMX 50 mb (tape)    
Panasonic HD-D5 (Film Transfers)
  Sony MPEG IMX 50 mb (XDCAM)    
HDV at 1080i (With Restrictions)
  Panasonic DVC PRO 50 (tape)    
 
  Super 16 mm film    

Material not acquired in one of the acceptable formats must be approved by the
Production Manager prior to the commencement of production. No more than 25% of
an HD production’s final content may be material upconverted from standard
definition, and no more than 15% of the final content may be originated in the
HDV 1080 format. When both HDV and upconverted materials are used in a program,
the combined total of HDV and upconverted footage cannot exceed 30% of the final
program material.
Video program material shall be produced using industry standard and accepted
norms good practice and workmanship. DCI requires that its production partners
use only selected codecs and media types when working in non-linear editing
systems. Systems that use uncompressed HDSDI are acceptable, as are systems use
the native codecs for the DVCPRO HD and HDCAM formats. Systems that exclusively
use HDV codecs or are incapable of using HD-resolution media are not acceptable
for online output. If there are questions about the qualifications of a
particular editing system or type of media, please contact the DCI Technical
Standards and Operations group.



Acceptable Editing Codecs

Codec   Bit rate or Ratio  
Uncompressed SMPTE 292
  270 mbps
AVID DnX HD 8 and 10 bit
  220 mbps
Sony HDCAM codec
  140 mbps
DVCPRO HD
  100 mbps

Unacceptable Editing Codecs

      Codec   Bit rate or Ratio  
HDV (exclusive use)
  25 mbps
Any Exclusively Standard Definition Codec
  Various



Master and source videotapes must meet industry standard or industry-accepted
standards for tape format interchange. All tapes should be recorded on VTRs that
have been maintained in compliance with the manufacturer instructions and have
been accurately calibrated per the manufacturer specifications.
DCI Bug Clearance Specifications:
DCI requires that lower third and other graphic elements containing text not
interfere with the network ID keyed over the signal. Consequently, the following
areas of the picture may not contain text information. All horizontal
measurements are given in microseconds, with the start of the measurement at the
SAV reference pulse.
No text shall fall into the space between 21 microseconds and 24.5 microseconds
between lines 459 and 541 (field 1) in a 1080 I 59.94 signal. Broadcast
resolution TIF files outlining the bug safe area for 1080 interlaced and other
HD formats will be provided on request.
Video white levels should not exceed 700mV for component signals, and program
black levels should not extend below 0 Vdc. Neither the program luminance whites
nor blacks should be clipped excessively. For color difference signals R-Y and
B-Y, levels shall not exceed 700 mV or fall below 0 mV when set at a 350 mV
offset.
Program Text Title Safe
Program text should be kept in the text safe area as defined in SMPTE RP 218.
For 1080 line signals, the safe title area is the central 80% of the picture, an
area of 1536 by 864 pixels beginning 192 pixels from the left edge and 108
pixels from the top of the image and ending 1728 pixels from the left edge and
972 pixels from the top of the image.

-13-



--------------------------------------------------------------------------------



 



HIGH DEFINITION AUDIO REQUIREMENTS:
Audio program material shall be produced using industry standard and accepted
norms for good practice and workmanship. The audio portion of the master and
source audio and videotapes must be produced so that no noise, static, dropouts
or extraneous distortion is recorded in the audio. The audio mix should also be
well balanced and equalized, with dialogue and narration clearly able to be
heard.
Audio channels — Stereo audio must be fully mono compatible. The audio channels
must be in the proper phase. NOTE: Full Mono Compatibility means that when the
left and right stereo channels are actively combined to mono there is no
discernible change in audio level or fidelity. Full mix and split audio tracks
should be phase coherent (synchronized) to prevent difficulty editing between
these tracks, as necessary.
Audio Levels: Program audio must reflect reference tone level. Audio levels are
evaluated using three different measurements, audio signal peak, average
loudness, and dialogue loudness. Program audio must adhere to DCI standards for
all three measurements.
Peak audio levels are evaluated using a digital true-peak meter with a 0
millisecond rise response. Assuming a reference level of -20 dBFS, peak audio
levels may not rise above -10 dBFS at any point during the program.
Average loudness levels are evaluated using digital meters calibrated to the VU
ballistic with a 300 ms rise response. Assuming a reference level of -20 dBFS
(+4 dBu), VU levels should consistently fall between -25 dBFS and -18 dBFS
during the majority of the program, and never rise above -17 dBFS at any point
during the program.
     DCI also requires that program dialogue levels be analyzed using a Dolby
LM100 broadcast loudness meter. The LM100 tool allows for dialogue to be
measured distinctly and provides a reference for how loud spoken language will
“sound” to the home viewer. When measured on a LM100 meter, dialogue levels
should read between -26 dBFS and -28 dBFS as an average for the entire program.

                  Average loudness   Peak audio levels   Dialogue Normalization
and Track Type   (VU) levels   (Digital True Peak)   Loudness (LM100)  
Full Mix
  -25 to -18 dBFS   -14 to -10 dBFS   -26 to -28 dBFS
Surround Sound Mix Tracks
  -25 to -18 dBFS   -14 to -3 dBFS   -26 to -28 dBFS
Element Tracks (Music, Effects, Mix minus Narration, Dialogue, Narration)
  -25 to -18 dBFS   -14 to -3 dBFS   Unrestricted

Audio compression: Program audio should have good dynamic range, but not be
overly dynamic. While some compression may be needed to control the dynamic
range of the program audio, excessive audio compression of the final mix should
be avoided. Audio signal peaks should be approximately 8 to 10 db above program
reference levels, and average loudness measurements should be comparable to
reference levels.

-14-



--------------------------------------------------------------------------------



 



(DISCOVERY LOGO) [v18125v1812503.gif]
1080 I 59.94 TECHNICAL SPECIFICATIONS
1125 LINE/ 59.94 HZ LINE RATE INTERLACE HIGH DEFINITION VIDEO SPECIFICATIONS:
All video shall conform to SMPTE 274M, “1920 x 1080 Scanning and Analog and
Parallel Digital Interfaces for Multiple Picture Rates” and SMPTE240M, “Signal
Parameters — 1125- line High Definition Productions Systems” broadcast
standards. All video information must be compliant with either SMPTE 260M,
“1125/60 High-Definition Production System — Digital Representative and
Bit-Parallel Interface”, or SMPTE 292M “Bit -Serial Digital Interface for
High-Definition Systems.
Master and source videotapes must meet industry standard or industry accepted
standards for tape format interchange. Source tapes may be either HD Cam or HD
D5, at the 1080 interlace 59.94 Hz line rate. If acquisition is made by film
stock, 35mm film with an aspect ratio of 1.77(16 x 9) is required.
Video shall adhere to SMPTE 274m, item 5 of table 1, which outlines 1920x1080
interlace at a frame rate of 59.94 Hz. 1035 line material is not acceptable for
newly shot pieces.
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
00:58:30:00
  00:59:30:00   1:00:00   SMPTE Color Bars at 75% saturation   Reference tone at
1 khz on channels 1 and 2, reference tone of 400 hz on channels 3 and 4.
Reference tone should be at +4dbu with a 600 ohm impedance load (Equal to -20
dBfs)
00:59:30:00
  00:59:35:00   00:05:00   Black   Silence
00:59:35:00
  00:59:50:00   00:15:00   Program Slate (see details below)   Silence
00:59:50:00
  00:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
00:59:58:00
  01:00:00:00   00:02:00   Black   Silence
1:00:00:00
          Program begins   Program begins

Vertical blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. The vertical blanking interval should equal lines 1-20
and lines 561-563 of the first field and lines 564-583 and lines 1124-1125 in
the second field.
Horizontal blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and ITU-R
specification BT.709-4. Horizontal blanking should be between 280 clock periods
and a maximum of 292 clock periods, creating a blanking width of between 3.775
microseconds and 3.935 microseconds when a clock period is equal to 13.48
nanoseconds.
Timecode — SMPTE Dropframe timecode is mandatory. Time code shall adhere to
SMPTE 12M, “Time and Control Code”. Program start time code must read
01:00:00:00. Time code should be continuous and free of errors, containing all
appropriate flagging bits.
All time code references, i.e. vertical interval time code, (VITC), longitudinal
time code. (LTC) or audio sector time code on Digital formats (ASTC) must match
exactly.
1080 P 23.98 TECHNICAL SPECIFICATIONS
1125 LINE/ 23.98 HZ LINE RATE PROGRESSIVE HIGH DEFINITION VIDEO SPECIFICATIONS:
All video shall conform to SMPTE 274M, “1920 x 1080 Scanning and Analog and
Parallel Digital Interfaces for Multiple Picture Rates” and SMPTE240M, “Signal
Parameters — 1125- line High Definition Productions Systems” broadcast
standards. All video information must be compliant with either SMPTE 260M,
“1125/60 High-Definition Production System — Digital Representative and
Bit-Parallel Interface”, or SMPTE 292M “Bit -Serial Digital Interface for
High-Definition Systems.
Master and source videotapes must meet industry standard or industry accepted
standards for tape format interchange. Source tapes may be either HD Cam or HD
D5, at the 1080 progressive 23.98 Hz line rate. If acquisition is made by film
stock, 35mm film with an aspect ratio of 1.77(16 x 9) is required.

-1-



--------------------------------------------------------------------------------



 



Video shall adhere to the specifications provided in SMPTE 274m , item 11 of
table 1, which outlines 1920x1080 progressive scan at a frame rate of 23.98 Hz.
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
00:58:30:00
  00:59:30:00   1:00:00   SMPTE Color Bars at 75% saturation   Reference tone at
1 khz on channels 1 and 2, reference tone of 400 hz on channels 3 and 4.
Reference tone should be at +4dbu with a 600 ohm impedance load (Equal to -20
dBfs)
00:59:30:00
  00:59:35:00   00:05:00   Black   Silence
00:59:35:00
  00:59:50:00   00:15:00   Program Slate (see details below)   Silence
00:59:50:00
  00:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
00:59:58:00
  01:00:00:00   00:02:00   Black   Silence
1:00:00:00
          Program begins   Program begins

Vertical blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. The vertical blanking interval should equal lines 1-41
and lines 1122-1125 in this progressive scanning format.
Horizontal blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. Horizontal blanking should be between 830 clock periods
and a maximum of 842 clock periods.
Timecode — SMPTE timecode is mandatory. Time code shall adhere to SMPTE 12M,
“Time and Control Code”. Program start time code must read 01:00:00:00. Time
code should be continuous and free of errors, containing all appropriate
flagging bits.
All time code references, i.e. vertical interval time code, (VITC), longitudinal
time code. (LTC) or audio sector time code on Digital formats (ASTC) must match
exactly.
1080 P 25 TECHNICAL SPECIFICATIONS
1125 LINE/ 25 HZ LINE RATE PROGRESSIVE HIGH DEFINITION VIDEO SPECIFICATIONS:
All video shall conform to SMPTE 274M, “1920 x 1080 Scanning and Analog and
Parallel Digital Interfaces for Multiple Picture Rates” and SMPTE240M, “Signal
Parameters — 1125- line High Definition Productions Systems” broadcast
standards. All video information must be compliant with either SMPTE 260M,
“1125/60 High-Definition Production System — Digital Representative and
Bit-Parallel Interface”, or SMPTE 292M “Bit -Serial Digital Interface for
High-Definition Systems.
Master and source videotapes must meet industry standard or industry accepted
standards for tape format interchange. Source tapes may be either HD Cam or HD
D5, at the 1080 progressive 25 Hz line rate. If acquisition is made by film
stock, 35mm film with an aspect ratio of 1.77(16 x 9) is required.
Video shall adhere to SMPTE 274m , item 9 of table 1, which outlines 1920x1080
progressive scan at a frame rate of 25 Hz. 1035 line material is not acceptable
for newly shot pieces.
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
00:58:30:00
  00:59:30:00   1:00:00   SMPTE Color Bars at 75% saturation   Reference tone at
1 khz on channels 1 and 2, reference tone of 400 hz on channels 3 and 4.
Reference tone should be at +4dbu with a 600 ohm impedance load (Equal to -20
dBfs)
00:59:30:00
  00:59:35:00   00:05:00   Black   Silence
00:59:35:00
  00:59:50:00   00:15:00   Program Slate (see details below)   Silence
00:59:50:00
  00:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
00:59:58:00
  01:00:00:00   00:02:00   Black   Silence
1:00:00:00
          Program begins   Program begins

-2-



--------------------------------------------------------------------------------



 



Vertical blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. The vertical blanking interval should equal lines 1-41
and lines 1122-1125 in this progressive scanning format.
Horizontal blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. Horizontal blanking should be between 714 clock periods
and a maximum of 726 clock periods.
All time code references, i.e. vertical interval time code, (VITC), longitudinal
time code. (LTC) or audio sector time code on Digital formats (ASTC) must match
exactly.
1080 I 50 TECHNICAL SPECIFICATIONS
1125 LINE/ 50 HZ LINE RATE INTERLACE HIGH DEFINITION VIDEO SPECIFICATIONS:
All video shall conform to SMPTE 274M, “1920 x 1080 Scanning and Analog and
Parallel Digital Interfaces for Multiple Picture Rates” and SMPTE240M, “Signal
Parameters — 1125- line High Definition Productions Systems” broadcast
standards. All video information must be compliant with either SMPTE 260M,
“1125/60 High-Definition Production System — Digital Representative and
Bit-Parallel Interface”, or SMPTE 292M “Bit -Serial Digital Interface for
High-Definition Systems.
Master and source videotapes must meet industry standard or industry accepted
standards for tape format interchange. Source tapes may be either HD Cam or HD
D5, at the 1080 interlace 50 Hz line rate. If acquisition is made by film stock,
35mm film with an aspect ratio of 1.77(16 x 9) is required.
Video shall adhere to SMPTE 274m, item 6 of table 1, which outlines 1920x1080
interlace at a frame rate of 50 Hz. 1035 line material is not acceptable for
newly shot pieces.
Tape Leader: Industry-standard reference signals should be provided at the
beginning of any tape delivered to DCI. The arrangement of the reference signals
should be as follows:

                  Starting Code   Ending Code   Duration   Video   Audio  
00:58:30:00
  00:59:30:00   1:00:00   SMPTE Color Bars at 75%
saturation   Reference tone at 1 khz on channels 1 and 2, reference tone of 400
hz on channels 3 and 4. Reference tone should be at +4dbu with a 600 ohm
impedance load (Equal to -20 dBfs)
00:59:30:00
  00:59:35:00   00:05:00   Black   Silence
00:59:35:00
  00:59:50:00   00:15:00   Program Slate (see details
below)   Silence
00:59:50:00
  00:59:58:00   00:08:00   Video Countdown from 10 to 2   Audible tone at each 1
second interval
00:59:58:00
  01:00:00:00   00:02:00   Black   Silence
1:00:00:00
          Program begins   Program begins

Vertical blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in ITU-R
specification BT.709-4. The vertical blanking interval should equal lines 1-20
and lines 561-563 of the first field and lines 564-583 and lines 1124-1125 in
the second field.
Horizontal blanking should fall within SMPTE 274M specifications, as stated in
section 14 “Analog Synch” and section 15 “Analog Interface” and in table 4 of
the “Analogue Representation” section of ITU-R specification BT.709-4.
Horizontal blanking should be between 280 clock periods and a maximum of 292
clock periods, creating a blanking width of between 3.775 microseconds and 3.935
microseconds when a clock period is equal to 13.48 nanoseconds.
Timecode — EBU 25-frame timecode is mandatory. Time code shall adhere to SMPTE
12M, “Time and Control Code”. Program start time code must read 01:00:00:00.
Time code should be continuous and free of errors, containing all appropriate
flagging bits.
All time code references, i.e. vertical interval time code, (VITC), longitudinal
time code. (LTC) or audio sector time code on Digital formats (ASTC) must match
exactly.

-3-



--------------------------------------------------------------------------------



 



(DISCOVERY LOGO) [v18125v1812503.gif]
Exhibit H
ADJUSTED GROSS REVENUES — ALL MEDIA
Company RECEIVES
     1. As used herein:
          1.1 “Gross Revenues” shall mean all sums actually received by
Producer, its parents, subsidiaries and affiliates from the exploitation of the
Program in any and all media provided that:
               (a) Gross Revenues shall be determined after all refunds,
returns, credits, discounts, allowances and adjustments;
               (b) Returnable advance payments shall not be included in Gross
Revenues until actually earned by Producer; and
               (c) Producer shall have the right to withhold from Gross Revenues
a reserve of ten percent (10%) of Gross Revenues for returns in connection with
any Home Video exploitation of the Program, provided that each addition to the
reserve is liquidated within one (1) year of its establishment.
          1.2 “Adjusted Gross Revenues” shall mean Gross Revenues remaining
after the deduction therefrom on a continuing basis of the following in the
order set forth below:
               (a) Producer’s “Distribution Fees” as set forth below;
               (b) Producer’s “Distribution Expenses” as set forth below; and
          1.3 Producer’s “Distribution Fees” shall be Producer’s customary
distribution fees in connection with the exploitation of the Program in the
respective media, provided such Distribution Fees shall not exceed twenty-five
percent (25%) of Gross Revenues. In the event that Producer engages the services
of a subdistributor in connection with the exploitation of its rights, the
Producer shall not be entitled to retain Distribution Fees. For clarity,
Producer will not include in Gross Revenues any actual fees paid to, and/or any
expenses incurred by, any unaffiliated third party subdistributor of the Program
with whom Producer has negotiated and signed a bona fide arms length
distribution agreement.
          1.4 Producer’s “Distribution Expenses” shall include third party
costs, charges and expenses incurred by Producer in connection with versioning,
distributing, exhibiting, advertising, promoting, and exploiting the applicable
rights in the Program, up to a maximum of 5% of Gross Revenues.
          1.5 In calculating Adjusted Gross Revenues hereunder, there shall be
no cross-collateralization of revenues and expenses among media.
     2. Producer shall render to Company periodic statements prepared by an
authorized agent of Producer showing, in summary form, the calculation of all
Adjusted Gross Revenues pursuant to this Exhibit, which shall be accompanied by
Company’s share thereof, if any. Statements shall be rendered on a calendar
quarter basis, within sixty (60) days after the end of the quarter, for the
first two (2) years after the initial distribution of the Program for which
Gross Revenues are derived, and on a semi-annual basis thereafter, provided,
however, that no statements need be rendered for any accounting period in which
no Gross Revenues are received. Should Producer make any overpayment to Company
hereunder for any reason, Producer shall have the right to deduct the amount of
such overpayment from any further monies owing to Company hereunder, or may
demand repayment from Company, in which event Company shall promptly repay the
same to Producer.

-1-



--------------------------------------------------------------------------------



 



     3. Company may, at its own expense, but not more than once each year, audit
Producer’s records relating to the Program at the offices of Producer for the
purpose of verifying the payments made to Company hereunder. Any such audit
shall be conducted only by a certified public accountant (subject to Producer’s
reasonable approval) during normal business hours upon reasonable prior written
notice and shall not continue for more than thirty (30) consecutive days.
Company shall not have the right to examine, inquire into or object to any
matter contained in any statement after the expiration of twelve (12) months
from the date of mailing of the statement. Company’s right to examine Producer’s
records shall be limited to those relating specifically to the Program, and
under no circumstances shall Company have the right to examine records relating
to Producer’s business generally or to any other programs for the purpose of
comparison or otherwise. In the event that an audit by Company discloses an
underpayment of more than ten percent (10%) to Company, and such underpayment is
not the subject of a good faith dispute, Producer shall reimburse Company for
the reasonable costs of such audit.
     4. Producer shall not be considered a trustee, pledgeholder, fiduciary or
agent of Company by reason of anything done or any money collected by it, and
shall not be obligated to segregate receipts from the Program from its other
funds. Producer shall not have any lien or other rights in or to the Gross
Revenues or Adjusted Gross Revenues of the Program, it being understood that the
references thereto are intended solely for the purpose of determining the amount
of monies payable to Company hereunder, if any. Producer shall have the complete
authority to license, market and exploit the Program and all rights therein, or
to refrain from so doing, as it may choose in its sole discretion, and Company
acknowledges that Producer is not in any way making any representations or
guarantees of any kind whatsoever regarding the amount of Adjusted Gross
Revenues which may be received from the exploitation of the Program.

-2-



--------------------------------------------------------------------------------



 



(DISCOVERY LOGO) [v18125v1812503.gif]
Exhibit I
Forms of Affidavit
.net sites:
WPT Enterprises, Inc.
1041 North Formosa Avenue
Formosa Building, Suite 99
West Hollywood, CA 90046
Ladies and Gentlemen:

                                             (“[Sponsor][Advertiser]”) hereby
represents, warrants and agrees as follows with respect to the
                                         website (the “Website”):   1.   The
Website, including all of its pages, games, and other components, contains no
links or references whatsoever to online gambling or any online gambling
websites, including to                     .com or any other “pay for play”
gambling websites.   2.   The Website was established as an educational website
with the sole purpose of teaching participants how to play poker. The sole
purpose of the Website is to provide such instructional information.   3.   The
Website clearly states the following: that it does not permit players to play
for real money, nor can players win any prizes; that chips in players’ accounts
have no value, cash or otherwise, and cannot be exchanged for anything of value;
and that any and all references in the Website to “pots,” “limits”, “betting” or
the like are solely for instructional or illustrative purposes and do not
involve real money or other items of value.   4.   The Website does not use any
“popup,” “adware,” “spyware” or similar software for the purpose of directing
visitors to online gambling websites.   5.   Any and all online gambling
websites that are in any way affiliated with the [Sponsor][Advertiser] contain
no references or links to the Website.   6.   The Website contains no references
to gambling or monetary gain.   7.   The Website does not conduct any
cross-promotional, advertising or marketing activities with any online gambling
websites.   8.   [Any advertisements run by the Advertiser will include a clear
and conspicuous disclosure that the Website is “not a gambling website.”] [leave
in if Advertiser]   9.   There are currently no claims or investigations by law
enforcement officials, regulators or other governmental authorities in
connection with the business activities of the [Sponsor][Advertiser] or any of
its employees. If, during the period in which the [Sponsor][Advertiser] is
involved with the Professional Poker Tour, the [Sponsor] [Advertiser] learns of
any such investigation or claim, the [Sponsor][Advertiser] will immediately
notify the Professional Poker Tour.   10.   The [Sponsor][Advertiser] agrees to
adhere to all of the above conditions at all times during the duration of [its
sponsorship][its advertising campaign], and the failure to adhere at any time to
the above conditions shall be a breach of this letter agreement.

      11.   All [sponsorship of][advertising during] the Professional Poker Tour

-1-



--------------------------------------------------------------------------------



 



     shall be subject to the approval of the Professional Poker Tour, in its
sole discretion.
Sincerely,

                  [Name of Advertiser][Name of Sponsor]    
 
           
 
  By:        
 
           
 
                Agreed to:    
 
                WPT Enterprises, Inc.    
 
           
 
  By:        
 
           
 
          Name:    
 
          Title:    

-2-



--------------------------------------------------------------------------------



 



.com sites
                                        , 2006
WPT Enterprises, Inc.
1041 North Formosa Avenue
Formosa Building, Suite 99
West Hollywood, CA 90046
Ladies and Gentlemen:

                                            (“[Sponsor][Advertiser]”) hereby
represents, warrants and agrees as follows with respect to the
                                         website (the “Website”):   12.   The
Website does not permit people who reside in the United States (“US Residents”)
to play on the Website.   13.   [Any advertisements run by the Advertiser will
include a clear and conspicuous disclosure that US Residents are not permitted
to play on the Website] [leave in if Advertiser]   14.   There are currently no
claims or investigations by law enforcement officials, regulators or other
governmental authorities in connection with the business activities of the
[Sponsor][Advertiser] or any of its employees. If, during the period in which
the [Sponsor][Advertiser] is involved with the Professional Poker Tour, the
[Sponsor] [Advertiser] learns of any such investigation or claim, the
[Sponsor][Advertiser] will immediately notify the Professional Poker Tour.   15.
  The [Sponsor][Advertiser] agrees to adhere to all of the above conditions at
all times during the duration of [its sponsorship][its advertising campaign],
and the failure to adhere at any time to the above conditions shall be a breach
of this letter agreement.   16.   All [sponsorship of][advertising during] the
Professional Poker Tour shall be subject to the approval of the Professional
Poker Tour, in its sole discretion.

Sincerely,

                  [Name of Advertiser][Name of Sponsor]    
 
           
 
  By:        
 
           
 
                Agreed to:    
 
                WPT Enterprises, Inc.    
 
           
 
  By:        
 
           
 
          Name:    
 
          Title:    

-3-